        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 1 of 67




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ROBERT GLUCK, EMMA GLUCK and SARA
GLUCK, on behalf of themselves and all        Case No.: 19-cv-4883 (ALC)
others similarly situated,
                                              CLASS ACTION
              Plaintiffs,
                                              JURY TRIAL DEMANDED
       vs.

HECLA MINING COMPANY, PHILLIPS S.
BAKER, JR., LINDSAY A. HALL,
LAWRENCE P. RADFORD, and DEAN
W.A. MCDONALD,

              Defendants.

ARUN BHATTACHARYA, Individually, and
On Behalf of All Others Similarly Situated,   Case No.: 19-cv-5719(ALC)
              Plaintiffs,

       vs.

HECLA MINING COMPANY, PHILLIPS S.
BAKER, JR., LINDSAY A. HALL, and
LAWRENCE P. RADFORD,

              Defendants.



 CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATIONS OF FEDERAL
                        SECURITIES LAWS


                                               KAPLAN FOX & KILSHEIMER LLP
                                               Robert N. Kaplan
                                               Jeffrey P. Campisi
                                               Jason A. Uris
                                               850 Third Avenue, 14th Floor
                                               New York, NY 10022

                                               Lead Counsel for Lead Plaintiffs and the
                                               Proposed Class


                                                                  Dated: September 9, 2020
            Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 2 of 67




                                                    TABLE OF CONTENTS

                                                                                                                                    Page(s)

I.        SUMMARY OF THE CASE .............................................................................................. 1

II.       INTRODUCTION .............................................................................................................. 2

III.      JURISDICTION AND VENUE ....................................................................................... 11

IV.       PARTIES .......................................................................................................................... 11

V.        CLASS ACTION ALLEGATIONS ................................................................................. 13

VI.       DEFENDANTS’ KNEW OR RECKLESSY DISREGARDED THAT THE
          NEVEADA MINES WERE PLAGUED FROM THE START OF THE
          CLASS PERIOD BY MATERIAL NEGATIVE OPERATIONAL
          PROBLEMS AND WERE NOT AND WOULD NOT BE CASH FLOW
          POSITIVE ......................................................................................................................... 14

VII.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
          STATEMENTS................................................................................................................. 26

VIII.     THE TRUTH BEGINS TO EMERGE THROUGH A SERIES OF PARTIAL
          DISCLOSURES................................................................................................................ 43

IX.       POST CLASS PERIOD EVENTS ................................................................................... 53

X.        LOSS CAUSATION/ECONOMIC LOSS ....................................................................... 57

XI.       FRAUD-ON-THE-MARKET DOCTRINE ..................................................................... 58

XII.      ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 59

XIII.     NO SAFE HARBOR ........................................................................................................ 62

FIRST CLAIM FOR RELIEF For Violation of Section 10(b) of the Exchange Act and
Rule 10b-5 Against All Defendants .............................................................................................. 63

SECOND CLAIM FOR RELIEF For Violation of Section 20(a) of the Exchange Act
Against the Individual Defendants................................................................................................ 64

PRAYER FOR RELIEF ............................................................................................................... 65

JURY DEMAND .......................................................................................................................... 65




                                                                      i
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 3 of 67




       Lead Plaintiffs Robert Gluck, Emma Gluck and Sara Gluck (“Plaintiffs”), by their attorneys,

on behalf of themselves and all others similarly situated, allege the following based upon the

investigation of Plaintiffs’ counsel, except as to allegations specifically pertaining to Plaintiffs,

which are based on personal knowledge. The investigation of counsel included, among other

things: 1) a review of Hecla Mining Company’s (“Hecla” or the “Company”) public filings with

the United States Securities and Exchange Commission (“SEC”); 2) press releases issued by the

Company, and media, news and analyst reports about the Company; 3) conference calls with

Company executives, analysts and investors; 4) information obtained from confidential

informants (“CIs”); 5) information based on consultation with experts in loss causation, economic

loss and the mining industry; and 6) publicly available data, including, but not limited to, publicly

available trading data relating to the price and trading volume of Hecla’s common stock.

Plaintiffs believe that substantial additional evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

I.     SUMMARY OF THE CASE

       1.      In March 2018, Hecla announced that it would acquire certain gold mines in

Nevada from Klondex Mines Ltd. (“Klondex”) for $462 million in cash and shares of Hecla

stock, and closed the acquisition in July 2018. Defendants (defined below) represented that,

based on their extensive due diligence, the Nevada Mines (defined below) were a turnkey

operation which were immediately cash flow positive and would be accretive to the Company’s

financial metrics.   Indeed, after Defendants announced the acquisition and made their false

representations, credit agencies increased Hecla’s credit rating, which was important to

Defendants because they had $500 million of bonds to refinance. And also, based on their false

representation, banks increased Hecla’s credit facility from $100 million to $250 million.




                                                 1
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 4 of 67




       2.      After the Class Period (March 19, 2018 through May 8, 2019) ended, Defendant

Phillips S. Baker, Jr. (“Baker”), Hecla’s President and Chief Executive Officer (“CEO”), admitted

that Defendants’ Class Period representations were false when he admitted that the acquisition of

the Nevada Mines was an attempt “to take this plane that was flying and redesign it and rebuild it

in the air, and it was just costing us way too much money”. (Emphasis added). Defendant Baker

further admitted that the Nevada Mines were never cash flow positive during the Class Period:

“so in this third quarter [ended September 30, 2019], for the first time since the acquisition of

Klondex a year ago, our plans show us generating more cash than we spend . . .”.

       3.      Indeed, as set forth hereafter, the Nevada Mines had a myriad of serious problems

from the outset, including water issues, insufficient equipment, defections of key employees and

others which were known to Defendants and not disclosed.             Even assuming, arguendo,

that Defendants thought that they could turn around the Nevada Mines in mid-air, and make them

cash flow positive, investors had the right to be apprised of the true facts which Defendants hid.

After the facts were disclosed through a series of partial disclosures, the price of Hecla stock

declined materially and investors were damaged. Moreover, the credit agencies, which based on

Defendants’ false statements had increased Hecla’s credit rating, reduced the ratings, and the

banks, which following Defendants’ false representations had increased Hecla’s credit line to

$250 million, reduced the line to $150 million. Defendants should be accountable for these clear

violations of the federal securities laws.

II.    INTRODUCTION

       4.      This action is a securities fraud action brought under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder by the SEC brought by Plaintiffs on behalf of themselves and a class of all persons




                                                2
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 5 of 67




and entities who purchased the publicly traded common stock of Hecla between March 19, 2018

and May 8, 2019, inclusive (the “Class Period”).

       5.      Founded in 1891, Hecla purports to discover, acquire, develop, and produce

silver, gold, lead and zinc. The Company produces lead, zinc and bulk concentrates, which Hecla

sells to custom smelters and brokers, and unrefined precipitate and bullion bars (doré) containing

gold and silver, which are further refined before sale to precious metals traders. Before the Class

Period, the Company was organized and managed in four segments that encompassed its

operating units: the Greens Creek (Alaska), Lucky Friday (Idaho), Casa Berardi (Quebec,

Canada), and San Sebastian units (Mexico).

       6.      On March 19, 2018, Hecla announced it was acquiring three purportedly high-

grade Nevada gold mines through the acquisition of Klondex for a mix of cash and Hecla stock

worth $462 million. Defendant Baker, represented that “Klondex’s three operating mines – Fire

Creek, Midas and Hollister – are some of the highest-grade gold mines in the world” and that

“[a]fter extensive due diligence, we see significant opportunity to improve costs, throughput and

recoveries over time with our expertise.”1 Fire Creek, which started production in 2014, was the

primary driver of the acquisition due to its reportedly robust positive cash flows. Hollister was

important for the prospective development and mining of the Hatter Graben, a large system of

veins that Hecla said it could reach from Hollister. Midas was an older mine that had been in

production for decades, but was still purportedly providing production and cash flow. Materials

mined at Fire Creek and Hollister were processed at the Midas mine. After the acquisition closed

in July 2018, the Nevada Mines became a fifth operating segment of the Company.



1
 The Fire Creek, Hollister and Midas mines and operations that Hecla acquired from Klondex are
collectively referred to throughout the complaint as the “Nevada Mines.”


                                                3
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 6 of 67




       7.     Hecla’s due diligence and senior management team during the Class Period,

was led by Defendant Baker, along with Defendant Lindsay A. Hall (“Hall”), Hecla’s Vice

President, Chief Financial Officer (“CFO”) and Treasurer; Defendant Lawrence P. Radford

(“Radford”), the Company’s Senior Vice President – Operations; and Defendant Dean W.A.

McDonald (“McDonald”), the Company’s Senior Vice President – Exploration.2 As part of

Defendants’ due diligence, they conducted onsite physical inspections of the Nevada Mines, and

had access to key personnel and reports that provided them significant insight into the Nevada

Mines, particularly Fire Creek. Both before and after Hecla announced the acquisition at the start

of the Class Period, Defendants monitored the operations at the Nevada Mines, including regular

visits to the Nevada Mines in March and April 2018 and thereafter, and meetings where

conditions at the Nevada Mines were discussed.

       8.     During the Class Period, Defendants falsely represented that the Nevada Mines

were and would continue to be cash flow positive, or at the very least “self-funding.”

Defendants’ representations created the misimpression that the acquisition would be accretive to

Hecla’s financial and credit metrics and, at a minimum, the positive cash flow from the ongoing

production at the Nevada Mines would cover any required investment or capital expense by the

Company. In essence, Defendants represented that the transaction was a turn-key, transformative

acquisition that was and would continue to produce positive cash flows.

       9.     Indeed, Defendants false representations of positive cash flow from the Nevada

Mines resulted in a concrete benefit to Defendants by causing two rating agencies to increase the

Company’s credit rating, and the Company’s lenders to significantly increase the Company’s line


2
  Defendants Baker, Hall, Radford and McDonald are referred to throughout this complaint as the
“Individual Defendants.” The Individual Defendants and Hecla are collectively referred to
throughout this complaint as “Defendants.”


                                                 4
           Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 7 of 67




of credit by 150%, from $100 million to $250 million.

          10.     Furthermore, while Defendants falsely represented the purported benefits of the

acquisition of the Nevada Mines, they failed to disclose to investors material, negative conditions

and material risks at the Nevada Mines that Defendants knew of, or at least recklessly

disregarded, that were then negatively affecting operations and preventing the generation of

positive cash flows from the Nevada Mines during the Class Period.

          11.     As Defendant Baker admitted after the Class Period, (which contradicted

representations he made during the Class Period), “when doing the due diligence [in November

2017 through March 2018], we recognized certain problems with Fire Creek dealing with the tuff

material,3 managing the water, equipment availability, getting enough development to have

consistent production, lack of characterization of ore types.” After the Class Period, contrary to

statements he made during the Class Period, Defendant Baker described the acquisition of the

Nevada Mines as an attempt “to take this plane that was flying and redesign it and rebuild it in

the air, and it was just costing us way too much money”. (Emphasis added).

          12.     Information provided by CIs corroborate Defendants’ knowledge, or reckless

disregard, of the material, negative conditions at the Nevada Mines by the beginning of the Class

Period. For example, 12 CIs (see infra ¶¶57-75) observed excess water at the Nevada Mines at the

time Hecla announced the acquisition in March 2018, and several CIs noted the lack of proper

equipment (see infra ¶¶ 61, 65-66, 68-70), uneconomic refractory ore (see infra ¶¶ 58, 70), and

lack of permits needed to manage excess water (see infra ¶¶ 61, 69, 72).

          13.     These problems and, in particular, Defendants’ material difficulties managing

excess water, persisted and grew worse during the Class Period, but were not disclosed by


3
    “Tuff” material is a type of rock that contains clay.


                                                     5
           Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 8 of 67




Defendants who continued to represent that the Nevada Mines were cash flow positive, enhanced

the Company’s financial results and credit rating, and were not a drain on its capital when, in fact,

the Company’s production and costs were being negatively affected and its capital was being

drained.

       14.     Indeed, the conditions at the Nevada Mines were so poor throughout the Class

Period that its operations were never in a position to deliver positive cash flows. Defendant Baker

admitted after the Class Period that Defendants’ internal mine plans during the Class Period

showed the Nevada Mines were never cash flow positive. Rather, only after the Class Period,

when Defendants effectively shut down operations at the Nevada Mines, did Defendants staunch

the bleeding of cash at the Nevada Mines.

       15.     Defendants repeatedly made representations throughout the Class Period that were

materially false and misleading at the time Defendants made them, as confirmed by multiple CIs.

And many of the representations made by Defendants during the Class Period were contradicted

by statements made by Defendants after the end of the Class Period:

   Defendants’ Representations During the                      The Undisclosed Truth
                   Class Period
Defendant Baker on March 18, 2018: “from the Defendant Baker on May 9, 2019: “we have not
get-go, the Nevada assets are going to be cash seen the relative productivity that we were
flow positive” (see infra ¶ 91);                   anticipating . . . what it comes down to is we’re
                                                   not getting enough tons moved for the dollars .
Defendant Baker on March 18, 2018: “Nevada . . .” (see infra ¶ 150).
itself will be cash flow positive for us. There is
no capital outlay that we’re looking to, in Defendant Baker on August 7, 2019: “so in this
Nevada, that’s going to consume all of the cash third quarter [after the Class Period], for the
flow that will be generated from the three first time since the acquisition of Klondex a
mines” (see infra ¶ 91);                           year ago, our plans show us generating more
                                                   cash than we spend . . . .”; (see infra ¶ 166).
Defendant Baker on March 18, 2018: “our mine
plans is that we will, basically the downside is Defendant Baker on December 3, 2019
we get all of our money back” (see infra ¶ 91); described the acquisition of the Nevada Mines
                                                   as an attempt “to take this plane that was flying
Defendant Baker on July 23, 2018: “These and redesign it and rebuild it in the air, and it



                                                 6
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 9 of 67




   Defendants’ Representations During the               The Undisclosed Truth
                  Class Period
assets immediately add production and cash was just costing us way too much money”;
flow” (see infra ¶ 102);                   (see infra ¶ 168).

Defendant Baker on August 9, 2018: “One is              Undisclosed material facts according to
the expectation is this year that for the five          multiple CIs: throughout the Class Period, the
months, it will be self-funding. We’re not              Nevada Mines suffered from a multi-faceted
anticipating needing to contribute additional           material problem with excess water, lack of
capital into it. . . .” (see infra ¶ 109);              both equipment and proper permits, and low
                                                        grade or uneconomic refractory ore. See infra
Defendant Hall on August 9, 2018: “The                  ¶¶ 57-86. As a result of these material negative
Nevada assets are basically self-funding” (see          problems, Defendants had no reasonable basis
infra ¶ 107);                                           for their representations that the Nevada Mines
                                                        were or would be cash flow positive or self-
Defendant Baker on November 8, 2018: “we’re             funding, or accretive to important Hecla
not anticipating the need to make significant           financial metrics.
contributions into Nevada . . . . . . We think we
can run it pretty close to cash flow neutral.”
(see infra ¶ 123);

Defendant Radford on November 8, 2018:
“[O]ur goal for Nevada operations is that the
operations are cash-neutral” (see infra ¶ 121);

Defendant Hall on December 4, 2018: “There’s
no major capital expenditures that we can’t
fund out of the Nevada operations” (see infra ¶
129);

Defendant Baker on February 21, 2019: “we’re
right at positive cash flow from Nevada” (see
infra ¶ 138);
Defendants Baker and Hall on May 10, 2018:              Undisclosed material facts according to
“Uncertainties associated with the acquisition          multiple CIs: starting in March 2018,
may cause a loss of management personnel and            undisclosed to investors, key personnel
other key employees of Klondex which could              resigned from their positions at the Nevada
adversely affect the future business and                Mines, harming production and productivity.
operations of the combined company following            (see infra ¶ 75).
the acquisition” (see infra ¶ 97).




                                                    7
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 10 of 67




  Defendants’ Representations During the                        The Undisclosed Truth
                 Class Period
Defendant McDonald on August 9, 2018,               Defendant Baker on May 9, 2019: “the amount
regarding permits for the Nevada Mines,             of water has increased, making the conditions
“We’ve got everything we need.” (see infra ¶        worse. This has limited our access . . . they will
111).                                               require quarters to construct some
                                                    infrastructure and get some permit limits
                                                    changed.” (see infra ¶ 149).

                                                    Defendant Baker on June 6, 2019: “With water
                                                    discharge from Fire Creek higher than it was a
                                                    year ago, work is underway to increase
                                                    discharge permits, expected to be obtained in
                                                    the near future and increase non-consumptive
                                                    water rights, expected within approximately
                                                    one year.” (see infra ¶¶ 159, 165); and

                                                    According to CIs 5, 10 and 11, the Nevada
                                                    Mines lacked permits to handle water
                                                    discharge. (¶¶ 61, 69, 72).

        16.     On February 21, 2019, before the market opened, Defendants partially disclosed

the truth concerning the conditions at the Nevada Mines when they disclosed Hecla’s financial

results for the quarter and year-ended December 31, 2018. Defendants reported lower than

anticipated production and higher costs at the Nevada Mines, and that Defendants were focusing

on ways of maintaining development “in all ground conditions.” During a conference call with

investors and analysts, Defendants Baker and Hall further disclosed that Hecla had experienced

certain “challenges” with the Nevada Mines, including “reserve losses” and “higher costs while

we worked through what we believe are transitional issues.”           Furthermore, Defendant Hall

disclosed that “[w]e have a goal of financial discipline in which each of our mines should produce

free cash flow and clearly that didn’t happen with our Nevada operations that we acquired

effective July of this last year.”

        17.     On February 21, 2019, Hecla stock declined from a closing price on February 20,

2019 of $2.93 per share, to close at $2.74 per share, a decline of $0.19 per share or approximately


                                                8
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 11 of 67




7% on heavier than usual volume.

       18.    However, Hecla stock continued to trade at artificially inflated prices because

Defendants continued to falsely represent that the Nevada Mines were cash flow positive and

failed to disclose that the ongoing material, negative conditions then affecting the Nevada Mines

were having a material, adverse effect on the Company’s operations and cash flow.

       19.    On April 18, 2019, at the opening of the market, Defendants partially disclosed,

contrary to prior representations, that the Fire Creek mine lacked necessary permits when

Defendants disclosed “[a] minor amendment to the water discharge permit for Fire Creek is

expected in the second quarter which should enable a higher discharge rate.” On April 18, 2019,

Hecla shares declined from a price at the opening of the market of $2.28 per share, to close at

$2.15 per share, a decline of $0.13 per share of approximately 6% on heavier than usual volume.

       20.    However, Defendants’ partial disclosure was materially false and misleading

because Defendants created the misimpression that Defendants’ water discharge problems were

minor, and further, failed to disclose that the Nevada Mines had been experiencing material

problems with excess water that grew worse throughout the Class Period and negatively affected

cash flow.

       21.    Then, on May 9, 2019, before the market opened, Hecla shocked investors when

the Company issued a press release entitled “Hecla Reports First Quarter Results[;] Nevada

operations under review”, in which the Company disclosed a “comprehensive review” of its

Nevada operations that it further characterized during the ensuing conference call as “really just

asking the question, are we going to get the return for the investment we’re making.”

Furthermore, Defendants disclosed that the material, negative operational issues at the Nevada

Mines were so severe that Defendants were not sure if Hecla would ever get a positive return on




                                                9
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 12 of 67




its investment in the Nevada Mines, and that the Company might write off the Nevada Mines.

Additionally, the Company reported a loss of $13.8 million from its Nevada Mines.

       22.     On May 9, 2019, the price of Hecla’s common stock declined from a closing price

on May 8, 2019 of $2.04 per share to close at $1.77 per share, a decline of $0.27 per share, or

13.24% on heavier than usual volume.

       23.     On May 10, 2019, before the market opened, Hecla filed its quarterly report with

the SEC on Form 10-Q for the period ending March 31, 2019 that disclosed, among other things,

that the Company’s review of the Nevada Mines may result in “a temporary cessation of all mine

operations at Fire Creek” and a potential material impairment to the “assets at Fire Creek with the

potential to impact near-term estimated cash flows.” Also on May 10, 2019, Bloomberg News

reported that “Hecla Mining slumped almost 14% intraday Friday, touching the lowest since

January 2016, as at least three analysts downgraded their investment opinion after the precious

metal miner posted a lQ loss and failed to provide forward guidance for its Nevada operations.”

       24.     On May 10, 2019, Hecla’s common stock declined from a closing price on May 9,

2019 of $1.77 per share, to close at $1.56 per share, a decline of $0.21 per share, or 11.86% on

heavier than usual volume.

       25.     On June 6, 2019, Defendants caused Hecla to issue a press release titled “Hecla

Reduces Spending For Nevada Operations” that stated, in part, changes were being made at the

Nevada Mines with the goal of turning it into a positive cash flow unit, including a shutdown of

the Midas and Hollister mines, curtailed development of the Hatter Graben, and plans for

managing excess water and low-grade refractory ore at Fire Creek.

       26.     On June 14 and 20, 2019, S&P and Moody’s, respectively, disclosed downgrades

on the Company’s credit rating, and in July 2018, Hecla’s line of credit was reduced by 40%,




                                                10
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 13 of 67




from $250 million to $150 million.

       27.     On August 7, 2019, Hecla disclosed that Defendant McDonald would resign from

the Company effective September 30, 2019, and that Defendant Radford had resigned his position

to become the Company’s Senior Vice President and Chief Technical Officer. In December

2019, Defendant Radford resigned from the Company.

       28.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common stock, Plaintiffs and other Class members

have suffered significant losses and damages.

III.   JURISDICTION AND VENUE

       29.     The claims asserted arise under Sections 10(b) and 20(a) of the Exchange Act and

Rule 10b-5 promulgated thereunder. Jurisdiction is conferred by Section 27 of the Exchange Act.

Venue is proper because Hecla’s common stock has traded on the New York Stock Exchange

(“NYSE”) in this District throughout the Class Period, Defendants made materially false and

misleading representations to investors that were disseminated to investors in this District, and

Company executives attended meetings in this District.        For example, on April 12, 2018,

Defendant Baker met with certain investors in New York City in this District, where a

presentation was given that discussed the Company’s acquisition of the Nevada Mines from

Klondex.

       30.     In connection with the material misrepresentations of facts and omissions alleged

in this complaint, Defendants, directly or indirectly, used the means and instrumentalities of

interstate commerce, including, but not limited to, the mails, interstate telephone communications,

and the facilities of the national securities markets.

IV.    PARTIES

       31.     Lead Plaintiffs purchased Hecla common stock on the NYSE as detailed in the


                                                  11
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 14 of 67




certification previously filed with the Court and were damaged thereby. ECF Nos. 33-1; 78-2;

78-3.

        32.   Defendant Hecla is headquartered in Coeur D’Alene, Idaho. Hecla’s common

stock trades on the NYSE under the symbol “HL”.

        33.   Defendant Baker was the Company’s President and Chief Executive Officer

throughout the Class Period. He has been Hecla’s Chief Executive Officer since May 2003 and

has served as its President and a director since 2001. Defendant Baker made materially false and

misleading statements and omitted material facts in Hecla’s SEC filings, press releases and on

public conference calls during the Class Period.

        34.   Defendant Hall was the Company’s Senior Vice President, CFO and Treasurer

throughout the Class Period. He has served as Senior Vice President and CFO since July 2016.

Defendant Hall made materially false and misleading statements and omitted material facts in

Hecla’s SEC filings and on public conference calls during the Class Period.

        35.   Defendant Radford served as Vice President – Operations of the Company from

October 2011 to June 2013; Senior Vice President – Operations from July 2013 to May 2018; and

he was appointed Senior Vice President and Chief Operating Officer in May 2018. On or around

August 5, 2019, he resigned as Senior Vice President and Chief Operating Officer, and continued

as the Company’s Senior Vice President and Chief Technical Officer. On December 11, 2019, he

retired from the Company. Defendant Radford made materially false and misleading statements

and omitted material facts on public conference calls during Class Period.

        36.   Defendant McDonald was the Company’s Senior Vice President – Exploration

during the Class Period. On September 30, 2019, he retired from the Company. Defendant




                                               12
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 15 of 67




McDonald made materially false and misleading statements and omitted material facts on public

conference calls during the Class Period.

       37.     The Individual Defendants, because of their positions with the Company,

possessed the power and authority to control the contents of Hecla’s press releases and

presentations to securities analysts, money and portfolio managers and institutional investors, i.e.,

the market. Each of the Individual Defendants was provided with copies of the Company’s press

releases alleged herein to be misleading before or shortly after their issuance and had the ability

and opportunity to prevent their issuance or cause them to be corrected.           Because of their

positions and access to material non-public information available to them, but not to investors,

each of the Individual Defendants knew, or at least recklessly disregarded, that the adverse facts

specified herein had not been disclosed to and were being concealed from the public and that the

positive representations which were being made were then materially false and misleading.

V.     CLASS ACTION ALLEGATIONS

       38.     Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3) on behalf of a class of all persons and entities who purchased the

publicly traded common stock of Hecla during the Class Period.

       39.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiffs at the present

time and can only be ascertained through appropriate discovery, Plaintiffs believe that there are

hundreds of members of the Class located throughout the United States. As of February 19, 2019,

Hecla had over 482 million common shares outstanding and the average daily trading volume for

Hecla’s common stock on the NYSE during the Class Period was over 5.5 million shares.

       40.     Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs

and all members of the Class have sustained damages because of Defendants’ unlawful activities


                                                 13
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 16 of 67




alleged herein. Plaintiffs have retained counsel competent and experienced in class and securities

litigation and intend to pursue this action vigorously. The interests of the Class will be fairly and

adequately protected by Plaintiffs. Plaintiffs have no interests which are contrary to or in conflict

with those of the Class that Plaintiffs seek to represent.

VI.    DEFENDANTS’ KNEW OR RECKLESSY DISREGARDED THAT THE
       NEVEADA MINES WERE PLAGUED FROM THE START OF THE CLASS
       PERIOD BY MATERIAL NEGATIVE OPERATIONAL PROBLEMS AND WERE
       NOT AND WOULD NOT BE CASH FLOW POSITIVE

       41.     In or around November 2017, Defendants began technical due diligence of the

Nevada Mines regarding the Company’s potential acquisition of them. As part of this work,

Defendants were granted access to the Nevada Mines and key people, which provided what

Defendants Baker described as “significant insights into the properties, particularly Fire Creek.”

Defendants’ due diligence involved an onsite physical inspection of the condition of the property,

interviews with key personnel, as well as access to various documents, including all mining

permits, equipment lists and maintenance records, production records, test results and analysis of

samples of material produced at the time, operating budgets, existing business plan projections

and financial statements.

       42.     The Class Period begins on March 19, 2018, the date that Defendants caused

Hecla to issue a press release announcing the acquisition of the Klondex, including three

purportedly high-grade Nevada gold mines.4

       43.     A gold mine characterized as high-grade indicates that, compared to a lower-grade

mine, it costs relatively less to extract an ounce of gold from the ground because less ore has to be


4
  Through the acquisition, various Klondex subsidiaries, through which the Nevada Mines
operated, became wholly-owned subsidiaries of Hecla that continued operating the Nevada Mines
after Defendants closed the acquisition.




                                                  14
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 17 of 67




extracted, thus reducing operational costs and increasing margin.

       44.     Defendants represented that in light of their “extensive” due diligence, the

acquisition of the Nevada Mines would be accretive to many of the Company’s financial metrics

and that the Fire Creek mine was producing “robust” and “strong” cash flows.

       45.     Also, on March 19, 2018, during a conference call with analysts that followed

the press release, Defendant Baker represented, among other things:

               about four months ago, we began our due diligence. As part of this
               work, we were granted access to the properties and key people,
               which gave us significant insights into the properties, particularly
               Fire Creek.

       46.     Furthermore, based on Defendants’ due diligence, Defendant Baker indicated that

Klondex had done “a good job of running” the Nevada Mines, that Klondex management did a

“really good job of understanding the geology”, that it “was clear” that there was “excess value”,

and that Defendants’ mine plans found that “the downside is we get all of our money back. So we

don’t have a view that we’re relying upon a big increase in the grade to have this thing be

economic for us.” Defendant Baker further represented that the acquisition of the Nevada Mines

would not present financial stress on Hecla’s balance sheet because the Nevada Mines were “self-

funding”, meaning all of the capital expenses and production costs incurred in maintaining and

operating the Nevada Mines would be paid for from existing cash flow produced by the sale of

minerals from the Nevada Mines.

       47.     While Defendant Baker represented the purported benefits of the acquisition of the

Nevada Mines, he failed to disclose to investors material risks and material, negative conditions at

the Nevada Mines that Defendants knew of, or at least recklessly disregarded, that were

negatively affecting operations since the beginning of the Class Period and that continued to

plague the Company throughout the Class Period.



                                                15
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 18 of 67




       48.     As Defendant Baker admitted on May 9, 2019, after the Class Period, at the time

Defendants announced the acquisition of the Nevada Mines, “when doing the due diligence, we

recognized certain problems with Fire Creek dealing with the tuff material, managing the water,

equipment availability, getting enough development to have consistent production, lack of

characterization of ore types.”

       49.     Tuff material is a type of rock formation that contains clay. Characterization of

ore types refers to an understanding of the mineral contents of geological formations.

       50.     Furthermore, Defendants knew since at least the beginning of the Class Period, or

at least recklessly disregarded: (i) that the rapid infiltration basins (“RIB”) at the Fire Creek mine,

which is key infrastructure used to treat wastewater, were experiencing water management issues

and were slow and ineffective in treating waste water; (ii) that the geological structure at Fire

Creek contained compartmentalized water; (iii) that dewatering rates were anticipated to increase

with future development; (iv) that after clearing sediment from Fire Creek’s Dewatering Storage

Pond 1 in 2017, a key element of Fire Creek’s water treatment infrastructure, it developed a leak

and that water flow from the leak was beyond the amount allowed by permit; and (v) that excess

amounts of water had been discharged into the tailings pond at the Midas mine and were reaching

capacity.

       51.     In or around June 2018, additional underground water was encountered at the Fire

Creek mine. The source of the water was identified and excess water flow was expected to

continue for the foreseeable future.

       52.     In or around January 21, 2019, the leak at Fire Creek’s Dewatering Storage Pond,

which was leaking since 2017, began leaking even more water. Kevin Shiell (“Shiell”)5, Hecla’s


5
 Shiell was appointed Vice President and General Manager – Nevada Operations effective July
20, 2018. He was General Manager – Midas and Hollister mines with Klondex Gold & Silver

                                                  16
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 19 of 67




VP and General Manager of the Nevada Mines, was aware of these material, negative conditions.

In order to make repairs to the pond, Hecla planned to drain the pond to identify and repair any

leaks. However, draining the pond would exceed all available surface storage capacity available

at Fire Creek. As a result, Hecla began to ship water from the dewatering storage pond at Fire

Creek to the Midas mine as a short term solution, while Hecla developed new water management

strategies at the Fire Creek mine. Hecla contracted PDQ Trucking to ship the water in tanker

trucks to the Midas mine.

       53.     By no later than February 14, 2019, Fire Creek’s reverse osmosis water treatment

plant began to experience difficulties treating the flow of the mine-dewatering.

       54.     In or around April 2019, Hecla contracted with Watertectonics to install a

temporary water treatment plant at the Fire Creek mine to treat water that exceeded the legal

limits for toxic arsenic and antimony.

       55.     By the end of the Class Period, Defendants finally admitted that the RIBs needed

to be redesigned and rebuilt, which was a major capital expense and drain on cash flow.

       56.     Defendants’ knowledge or reckless disregard of these and other material, negative

conditions at the Nevada Mines is confirmed by numerous confidential informants.

       57.     According to CI 1,6 the Nevada Mines were experiencing major problems by early

2018. Water built up at each of the Nevada Mines. For example, material excavated at the Fire

Creek mine had a high degree of clay content, while material excavated at the Midas and Hollister

mines had a high degree of carbon, conditions that were a known problem throughout 2018. The



(January 2017 to June 2018), and General Manager – Fire Creek Project (November 2015 to
December 2016).
6
 CI 1 was a miner at the Nevada Mines during the period from 2017 through June 2019 who
worked at each of the Nevada Mines.


                                                17
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 20 of 67




amount of water used to process material containing such unusable sediments, coupled with lack

of sizeable pools to capture the waste water, left the Nevada Mines with excess water.

         58.    Yet another problem was that miners lacked equipment needed to excavate and

process material. For example, the Nevada Mines had few semi-trailers, not enough pumps for

the ponds, old haulers and loaders, and did not own a single autoclave or roaster. Roasting is a

stage in processing used to process low-quality refractory gold, or ultra fine gold particles,

amenable to cyanidation, a process used to extract gold. By the end of the Class Period, Hecla

had yet to purchase this equipment.

         59.    At the Midas mine, water was used in the mining and milling operations.

However, excess amounts of water had been discharged into the tailings facilities at the Midas

mine. According to CI 2,7 CI 2 observed high water levels of the tailing pond at the Midas Mill.

According to CI 3,8 CI 3 worked with geologists, engineers and surveyors at the Hollister and

Midas mines. Throughout CI 3’s employment, CI 3 observed that the Midas mine experienced a

severe water issue that grew worse during the Class Period. Further, in early 2018 at the time

Hecla was conducting due diligence, CI 3 learned that Klondex reopened abandoned mines that

did not yield high grade or self-funding product.

         60.    According to CI 4,9 since approximately 2017, there was a substantial water

buildup problem at the Fire Creek mine that continued throughout CI 4’s employment at the

Nevada Mines. CI 4 attributed the water build up to excessive amount of clay content in the

excavated material. Water needed to process material containing worthless waste rock, coupled

7
    CI 2 was a miner at the Midas mine from 2017 through March 2018.
8
 CI 3 was a surveyor and miner from 2017 through November 2018 at the Hollister and Midas
mines.
9
 CI 4 was a miner from approximately 2014 through June 2018 who worked at the Fire Creek
mine.


                                                18
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 21 of 67




with a lack of sizeable pools to capture and process the material, left the Company with

significantly more material for which the Company did not have the equipment, infrastructure or

permits to remediate. In addition, CI 4 learned that excavated material at Fire Creek was also

found to have a higher pH balance in the wash plant where ore is extracted from worthless rock.

This was a problem because acidic solutions are required to extract gold ore. To lower the pH in

the wash plant, additional chemicals were needed, which increased the cost of extraction.

          61.    According to CI 5,10 by early 2018, the Midas mine tailings pond was about to

overflow due to too much processing of material from Midas and neighboring mines, Hollister

and Fire Creek. The water buildup was easy to see by January 2018. A tailing pond or dam is

where waterborne refuse material was pumped into a pond to allow separation of solids from the

water. Ken Leader (“Leader”), Process Manager at the Midas and Hollister mines who was

responsible for production operation and maintenance, acknowledged to CI 5 that the water

problem was not improving. CI 5 attended weekly meetings run by Leader and held within the

Midas mill lunchroom (typically on Monday afternoons). Several mine workers, along with two

crush operators, also attended these weekly meetings. Leader informed employees that the Midas

mine was seeking to install additional equipment to handle the water overflow issue, but that there

were permit problems. CI 5 understood that production at the Midas mill would be severely

hampered until the water problem was corrected.

          62.    According to CI 6,11 by early 2018, there were numerous problems with the ore

characteristics at Midas, Hollister, and Fire Creek. Specifically, Fire Creek ore had a high degree

of clay content, while the ore at Midas and Hollister mines had a high degree of carbon. The
10
     CI 5 was a crusher operator at the Midas mine during the period 2014 through April 2019.
11
   CI 6 worked in the information technology department at the Nevada Mines 2017 through
October 2019 and was responsible for providing IT support for employees at the Nevada Mines
properties and worked with management at the Nevada Mines.


                                                 19
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 22 of 67




amount of water needed to process material at these facilities containing unusable sediments,

coupled with lack of sizeable pools to capture and process the material, left the Nevada Mines

with a sizeable amount of excess water. Fire Creek’s water issue became so serious that by

approximately July 2018, the Company retained outside contractors, including Sandvik Mining,

to assist with the escaping ground water.

         63.    According to CI 7,12 Jimmy Schmidt was the general foreman at the Midas mine

and Leader was the process manager for the Midas and Hollister mines. CI 7 observed that the

ore from Fire Creek trucked to the Midas mine for processing was wet due to water exposure

coming from within the mine and contained a high level of clay. Due to these problems with the

ore, mill operators had to process the material through the mill several times, costing the

Company more time and money than budgeted.

         64.    According to CI 7, material excavated from the Hollister mine was known to have

a high content of carbon and oil. Rock mined at Hollister needed to be processed separately from

Fire Creek and Midas rock because it required the addition of hypochlorite to remove the carbon.

CI 7 knew when Hollister material was being processed because the addition of hypochlorite to

the Hollister material burned employees’ eyes.

         65.    Furthermore, CI 7 observed that essential excavating and processing equipment

was either unavailable or needed to be upgraded in order to efficiently process gold ore. In

response to complaints about the poor condition of the equipment, Leader and Schmidt informed

CI 7 that this essential equipment was not in Hecla’s budget.

         66.    According to CI 8,13 at the time of Hecla’s announcement of its acquisition of the


12
  CI 7 worked as a crusher, mill operator and refinery operator at the Midas mine during the
period from 2016 through the end of 2019.
13
     CI 8 worked as a process operator at the Nevada Mines during the period from 2017 through

                                                 20
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 23 of 67




Nevada Mines, management and employees at the Nevada Mines were experiencing material

production problems with excess water that continued throughout CIs 8’s tenure. Excessive water

discharge within the Fire Creek facility forced the Company to use tanker trucks to transport

water to the Midas mill. Furthermore, excessive sediments in the material caused the Company to

use chemicals to clean the water prior to evaporation from the pond. This process placed strain

on the water pumps that caused many of them to malfunction and need replacement. These

measures constrained production and increased costs for the Company.

         67.    According to CI 8, throughout 2018-19, Fire Creek material was known to have a

high degree of clay content which was costly to process and required more water to properly run

and operate hydrocyclones, which separate gold from waste rock.

         68.    According to CI 9,14 starting in March 2018, CI 9 witnessed Defendants Baker and

Radford walking around the Nevada Mines’ facilities and milling areas on a regular basis. The

Hollister mine had a long-standing water problem within the mine. Due to its elevation, water

frequently flooded at the bottom of the mine.        This problem was clear at the time Hecla

announced the acquisition in March 2018. The Company needed pumps to remove the excess

water. Since the ore was heavy in carbon and silt, the pumps were frequently clogging and

needing repair. At the bottom of the mine, someone at the Company needed to monitor the

pumps, which negatively affected production and Company revenues.

         69.    According to CI 10,15 at the time Hecla disclosed the acquisition of the Nevada

Mines, Fire Creek had been experiencing a perfect storm of negative events, including a

June 2019 at the Midas mine and was responsible for operating machinery within the Midas
processing plant.
14
  CI 9 worked as a mine superintendent at the Hollister and Midas mines from 2014 through
August 2019 and, among other responsibilities, prepared operational budgets.
15
     CI 10 was a geologist at the Fire Creek mine between 2013 and December 2019.


                                                21
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 24 of 67




significant problem with water collecting at the bottom of the mine. Limitations in permitting and

an under equipped water treatment plant slowed the discharge of water from the mine. Removing

the water would take considerable time to pump out, clean and rehabilitate, which slowed

removal of ore and waste from the mine. Furthermore, in approximately late 2017, the Company

ceased to conduct exploratory drilling which is a fundamental process to identify gold prospects

to be excavated in the following one to two years.

       70.     In addition, CI 10 was aware of a refractory ore problem which existed at the time

Hecla announced the acquisition of the Nevada Mines. CI 10 conducted both the testing and

modeling of these veins which CI 10 determined held refractory ore. The failure of having a

working roaster at the Nevada Mines impeded the ability to process the material.

       71.     In early 2018, CI 10 learned from John Spring (“Spring”), chief geologist at Fire

Creek, and others that Hecla was going to acquire the Nevada Mines and Hecla’s due diligence

team would be on site for several months reviewing the Company’s procedures and production.

CI 10 participated in a mine tour with Defendant Radford and McDonald, Kurt Allen (“Allen”),

Director New Projects, and Keith Blair (“Blair”), Chief Resource Geologist.         From March

through July 2018, water issues at Fire Creek were constant.

       72.     According to CI 11,16 in the months before Hecla announced the acquisition of the

Nevada Mines, the Fire Creek mine experienced multiple problems, including water seepage,

underground mine workings that filled with water, reduced water storage capacity, and failure to

meet the State of Nevada water treatment regulations. The tailings pond at the Midas mine had

too much water and Hollister produced acidic waste rock. CI 11 assisted in preparing files that

included information on all air, water, waste permits for the Nevada properties on file with state

16
  CI 11 was an environmental coordinator and environmental engineer at the Nevada Mines from
2014 through April 2019.


                                                22
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 25 of 67




and federal regulatory agencies. CI 11 prepared weekly environmental reports that discussed the

water discharge needs as well as other environmental concerns of the Nevada Mines, including

the need for water discharge permits.

         73.    In approximately January 2018, CI 11 learned that Hecla was seeking to acquire

the Nevada Mines. Shortly thereafter, CI 11 witnessed Defendant Radford, Shiell, and Luke

Russell, VP External Affairs (“Russell”), touring the Fire Creek facility approximately three to

four times per month through July 2018.

         74.    According to CI 12,17 in early 2018, excessive water discharge became

problematic for the Company.

         75.    According to CIs 1, 3, 6 and 10, during the period from the start of the Class

Period, through the fall of 2018, key personnel that worked at the Nevada Mines resigned due to

the poor conditions at the Nevada mines:

        According to CI 10, from March through July 2018, there was a growing number of

         defections of employees at the Nevada Mines who were growing discouraged by

         management’s failure to address equipment problems as well as failure to conduct

         exploratory excavating.

        CI 1 observed mass defections of talented and experienced employees, as management

         failed to provide basic essentials, such as tools and hard hats.

        CI 3 observed numerous resignations of key employees due to concerns that management

         of the Nevada Mines was not doing enough to address development problems at the Midas

         and Hollister mines, and failing to provide basic essentials, such as tools and hard hats for



17
  CI 12 was a senior mine engineer from 2017 through June 2018 and worked at the Fire Creek
mine and whose duties included planning and management of the water treatment plant.


                                                   23
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 26 of 67




       employees. Several senior geologists, including Matt Burgess, repeatedly stated there was

       no high-grade gold ore at the Hollister and Midas mines.

      CI 6 observed that, by the fall of 2018, there were several resignations of senior geologists

       who were upset with management of the Nevada Mines for not properly addressing

       ongoing production problems, as well as not conducting enough core sample drilling for

       future development at these mines.

       76.     According to CI 12, in or around April 2018, CI 12 participated in a working

session meeting with Defendant Radford, Graeme Hendricks (“Hendricks”), Chief Engineer at

Fire Creek through August 2018, Sid Tolbert (“Tolbert”), the General Manager at Fire Creek, and

other senior management at Hecla’s office in Winnemucca, Nevada. At the April 2018 meeting,

several metrics of the Fire Creek mine and various reports and plans were discussed, including

budgets, life of mine reports, production schedules, operating costs, and anticipated versus actual

production reports.

       77.     According to CI 10, following the closing of Hecla’s acquisition of the Nevada

Mines on July 20, 2018, Spring told CI 10 that he had a meeting with the Hecla management team

during which Spring raised the drilling, refractory ore and water issues.

       78.     According to CI 9, shortly after the acquisition closed in July 2018, CI 9 attended a

meeting with Defendant Radford and employees of the Nevada Mines.                 At this meeting,

Defendant Radford acknowledged problems with the ore body and water buildup at the mill.

Moreover, after the acquisition closed in July 2018, CI 9 attended weekly production meetings

held in a conference room at the Midas facility for managers among the Company’s operations,

maintenance, geology and engineering departments. Defendant Radford was a regular attendee at

these production meetings, and Defendant Hall occasionally participated. During these weekly




                                                 24
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 27 of 67




meetings, internal production reports were discussed which showed actual versus projected

production at the Hollister and Midas mines.        Occasional power point presentations and

spreadsheets were also prepared and distributed. Water problems, including issues with the mills

and tailings pond, and ore characteristic problems, including the buildup of carbon at Hollister

and Midas, were regularly discussed at production meetings. On several occasions, Defendant

Radford acknowledged to participants the strain these issues were having on production.

       79.    According to CI 9, after the weekly production meetings, there was a management

meeting, which Defendant Radford, Leader, and Shiell attended. Through conversations with

Leader, CI 9 learned that ore taken from the Fire Creek facility was found to be heavy in clay

which was plugging up the mill. Leader informed CI 9 that ore characteristic problems at all the

Company’s Nevada properties were regularly discussed during these management meetings.

       80.    On or around August 1, 2018, Defendant Baker visited the Nevada Mines and he

spoke with almost all of the supervisory and management personnel. In late October 2018,

Defendant Baker again visited the Nevada Mines and observed how the material, negative

conditions were then affecting production and cash flows.

       81.    According to CI 8, in the fall of 2018, CI 8 attended a planning meeting at Hecla’s

Reno, Nevada office.    The meeting was held in a large conference room and attended by

approximately 25-40 Hecla employees from the Nevada Mines. According to CI 8, Defendant

Radford participated via video. During this meeting, CI 8 learned of production problems at the

Fire Creek mine, specifically the build-up of excessive water within the mine. Additionally,

based on a survey of veins within Fire Creek, there was significantly more ore body to drill to

reach profitable, high-grade material. Maps were shown to meeting participants highlighting

these findings. Given the lack of high-grade ore and excess water, Hecla management further




                                               25
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 28 of 67




explained to attendees that positive cash flow and profitability from the Fire Creek mine was now

at least a year or more away.

       82.     According to CI 10, during the fall of 2018, Hecla began to further explore the

Joyce and Vonnie veins at Fire Creek. Though these veins were represented by Defendants as

high grade (i.e. visible gold), upon commencement of mining the top two layers, staffers

concluded the high grade ore was not there, which meant these veins were not then able to

produce profitable material.

       83.     According to CI 6, in early 2019, while at Fire Creek, CI 6 learned of production

delays at Fire Creek. According to CI 6, Sara Bowl (“Bowl”), senior Geologist, and Allen, each

was aware of these problems.

       84.     According to CI 9, by January 2019, due to an influx of additional water, water

was being trucked from the Company’s Fire Creek facility to Midas on a rolling basis.

       85.     In February 2019, Defendant Baker again visited the Nevada Mines and observed

how the material, negative conditions were then affecting production and cash flows.

       86.     According to CI 6, poor ore characteristics of the ore excavated at the Nevada

Mines was damaging the processing plant at the Midas mine. By May 2019, processing delays at

the Midas mine became so problematic, instead of processing material at the Midas mine mill, the

Company began shipping materials to a processing mill at Aurora located several hundred miles

away from the Midas, Hollister and Fire Creek mines.

VII.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS

       87.     During the Class Period, Defendants made untrue statements of material facts or

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading, and Defendants knew, or disregarded

with at least recklessness, that their representations were false and misleading at the time they


                                               26
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 29 of 67




made their representations, for the following reasons: 1) that, far from being self-funding or cash

flow positive during the Class Period, the Nevada Mines needed to be redesigned and rebuilt

before they could produce positive cash flows; 2) that Defendants’ mine plans for the Nevada

Mines were never cash flow positive during the Class Period; 3) throughout the Class Period, the

Nevada Mines suffered from a multi-faceted material problem with excess water. Defendants

encountered underground water while excavating, which increased costs to discharge and caused

production delays. Further, due to the excessive clay and carbon, additional water was needed to

process and extract the ore from the waste rock. However, the Company did not have the permits,

equipment or infrastructure required to manage water discharge and, as a result, the Nevada

Mines experienced the buildup of excess water that impeded ore production and increased costs;

4) that throughout the Class Period, the Nevada Mines lacked sufficient equipment, had

inadequate infrastructure and development, and lacked permits needed to manage excess water; 5)

that throughout 2018, key personnel resigned from their positions at the Nevada Mines, which

negatively affected production and productivity at the Nevada Mines; and 6) as a result of these

material negative problems, Defendants had no reasonable basis for their representations that the

Nevada Mines were or would be cash flow positive or self-funding, or accretive to Hecla’s

financial and credit metrics.18

       88.     The Class Period begins on March 19, 2018, the date that Defendants caused

Hecla to issue a press release announcing the acquisition of the Nevada Mines for a mix of cash




18
   The statements quoted in Section VII and VIII in bold and italicized typeface are materially
false and misleading for the reasons set forth herein. Additionally, as specifically indicated below,
many of the identified statements are alleged to have been false and misleading by omission.
Thus, additional text is provided for context and in support of these statements’ allegedly
omissive nature.


                                                 27
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 30 of 67




and stock worth $462 million.19 The March 19, 2018 press release stated, in part, the following:

              After extensive due diligence, we see significant opportunity to
              improve costs, throughput and recoveries over time with our
              expertise. . . .We expect this transaction to be accretive on many
              important financial and credit metrics, with potentially significant
              synergies. . . .

              A Further Transformation of Hecla . . . Well capitalized pro - forma
              company with strong cash flow and solid balance sheet – Hecla
              expects to improve financial metrics with the Nevada mines’ cash
              flow. . .

              Benefits to Hecla Shareholders . . . Fire Creek is a cornerstone
              producing asset with robust cash flows and significant
              opportunities for exploration, mine life expansion, and increased
              throughput.

       89.    Defendants represented that they were motivated to acquire the Nevada Mines to

improve the Company’s credit metrics and bond ratings through the increased earnings of the

purportedly accretive acquisition and low capital requirements of the Nevada Mines:

              one of Hecla’s long-term goals is to become investment grade and
              we think this transaction [acquisition of the Nevada Mines] helps us
              move in that direction. . . our credit metrics are going to improve
              dramatically as a result of the acquisition. We’re going to have
              more EBITDA, we’re going to see those metrics continue to – that
              improvement that we’ve seen over the last five years. And I can’t
              emphasize to you enough that the objective we have is to go from B
              to BB, BB to BBB. And we think that this is a huge step in that
              direction given the small amount of capital that these projects are
              going to require.

       90.    Increasing Hecla’s credit rating was materially important to Defendants because

they were planning to refinance the Company’s outstanding $500 million 6.78% senior notes and

an increase in its credit rating would reduce the Company’s borrowing costs, and further, the



19
  Klondex shareholders could elect to receive either $2.47 in cash or 0.6272 of a Hecla share,
each full Hecla share being valued at $3.94, subject in each case to pro-ration based on a
maximum cash consideration of $157.4 million and a maximum number of Hecla shares issued of
77.4 million.


                                               28
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 31 of 67




purportedly accretive acquisition allowed the Company to increase its line of credit from $100

million to $250 million and relaxed restrictive covenants concerning the Company’s leverage

ratio.

         91.   On March 19, 2018, during a conference call with investors and analysts in which

Defendant Baker participated, in response to an analyst who asked what the ongoing maintenance

capital expenditures for the Nevada Mines would be, Defendant Baker represented that factoring

in exploration and development costs at the Nevada Mines, and based on Defendants’ extensive

due diligence, the operations were and would continue to be cash flow positive at that time:

               [B]ut all of this stuff is relatively small capital. That was one of the
               things that struck us is we can acquire this. Nevada itself will be
               cash flow positive for us. There is no capital outlay that we’re
               looking to, in Nevada, that’s going to consume all of the cash flow
               that will be generated from the three mines . . .
                                                   ***
               “We would anticipate seeing that higher grade. But even if it’s not,
               what we find with our mine plans is that we will, basically the
               downside is we get all of our money back. So we don’t have a view
               that we’re relying upon a big increase in the grade to have this thing
               be economic for us.”
                                                      ***
               And then from the get-go, the Nevada assets are going to be cash
               flow positive. So we don’t see any sort of financial stress as a result
               of the transaction. . . we put to good use the cash that we have on
               our balance sheet. It’s sitting there and hasn’t – it doesn’t generate
               any returns for us and instead we’re now acquiring 160,000 plus of
               production, and immediate cash flow.

         92.   Defendants’ representations in paragraphs 88-89, and 91 were materially false and

misleading and failed to disclose material adverse facts because the Nevada Mines were not cash

flow positive “from the get-go” or producing “robust cash flows” because Defendants’

undisclosed mine plans found that Hecla needed to invest significant capital before the Nevada

Mines could be cash flow positive. As Defendant Baker admitted after the Class Period, the

Company’s mine plans showed that the Nevada Mines were cash flow negative since the time



                                                 29
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 32 of 67




Hecla acquired them, and, in contrast to the representation that the Nevada Mines required “small

capital”, in truth, the Nevada Mines needed to be redesigned and rebuilt through significant

investment of capital that exceeded the current cash flows. Moreover, as alleged in paragraphs 48

and 50, and as confirmed by CIs 1-12 (¶¶ 57-75), the Nevada Mines were plagued with ongoing

material, negative problems that were negatively affecting operations at the time Baker made

these false representations. As a result of these undisclosed material, negative problems, the

Nevada Mines were cash flow negative at the time the acquisition was announced. Defendants

had no reasonable basis to represent that the Nevada Mines were cash flow positive from “the get-

go” or producing “robust cash flows”, that the Nevada Mines required a “small amount of

capital”, that Nevada Mines would be cash flow positive during the Class Period, or that the

acquisition of the Nevada Mines would be accretive to Hecla “on many important financial and

credit metrics”. In fact, Defendants knew, or recklessly disregarded, that the acquisition was and

would be dilutive to the Company’s financial results and important financial metrics due to the

material, negative conditions that were plaguing the Nevada Mines.

       93.    On May 10, 2018, during a conference call with investors and analysts in which

the Individual Defendants participated, Defendant Baker represented that concerning the Nevada

Mines “[w]e saw three large, in this case, Nevada properties as big as those that we already have,

and we saw extraordinary grades.”

       94.    Defendant Baker’s representations were materially false and misleading and failed

to disclose material adverse facts because the Nevada Mines did not possess “extraordinary

grades”. In truth, according to CIs 1, 4, 6-8 and 10, the Nevada Mines comprised uneconomic ore

bodies with excess clay, uneconomic refractory ore, and were plagued by ongoing material

problems, including excess water, and therefore were not high-grade because the cost of




                                               30
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 33 of 67




extraction was exceeding the value of the mined gold, and according to CI 3, Klondex reopened

abandoned mines that did not yield high-grade or self-funding product.

       95.       Also on the conference call on May 10, 2018, Defendant Baker, following up on

his statements that indicated Defendants were motivated to acquire the Nevada Mines in order to

bolster the Company’s credit rating, stated “we’re talking to rating agencies to make sure they

understand what Hecla looks like with these assets [the Nevada Mines].”

       96.       On May 10, 2018, Defendants caused Hecla to file its quarterly report for the

quarter ended March 31, 2018 with the SEC on Form 10-Q (the “Q1 2018 10-Q”), which was

signed by Defendants Baker and Hall. Item 303 of SEC Regulation S-K, 17 C.F.R. 929.303

(“Item 303”) required the Q1 2018 10-Q’s Management Discussion and Analysis (“MD&A”)

section to disclose: (i) unusual events, transactions or significant economic changes that

materially affected the amount of Hecla’s reported income from continuing operations and the

extent of such changes; and (ii) known trends or uncertainties reasonably expected to have a

material impact on the Company’s net sales or revenues or income from continuing operations.

The ongoing material, negative problems that were negatively affecting operations and that were

growing worse at the Nevada Mines, as alleged in paragraphs 50, 57-76, were unusual events and

transactions and known trends and uncertainties that were required to be disclosed under Item 303

because they were known to Defendants by at least the beginning of the Class Period and likely to

(and did) have a material unfavorable impact on the Company’s net sales, revenues and income

from continuing operations.

       97.       The Q1 2018 10-Q represented that certain risks “may” or “could” adversely

impact Hecla’s business in the future:

                Uncertainties associated with the acquisition may cause a loss of
                 management personnel and other key employees of Klondex which could



                                               31
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 34 of 67




                    adversely affect the future business and operations of the combined
                    company following the acquisition;

                   We may not realize all of the anticipated benefits from our acquisitions,
                    including the potential acquisition of Klondex.

                    We may not realize all (or any) of the anticipated benefits from the
                    acquisition of Klondex, if consummated, or any future acquisitions, such as
                    increased earnings, cost savings and revenue enhancements, for various
                    reasons, including difficulties integrating operations and personnel, higher
                    than expected acquisition and operating costs or other difficulties, unknown
                    liabilities, inaccurate reserve estimates and fluctuations in market prices.

                   The Klondex properties and any others we may acquire may not produce as
                    expected and may not generate additional reserves, and may come with
                    liabilities beyond those known at the time of acquisition.

                    The properties we acquire in the acquisition of Klondex, if consummated,
                    or in other acquisitions may not produce as expected, may not generate
                    reserves beyond those known at the time of acquisition, may be in an
                    unexpected condition and we may be subject to increased costs and
                    liabilities, including environmental liabilities. Although we review
                    properties prior to acquisition in a manner consistent with industry
                    practices, such reviews are not capable of identifying all potential adverse
                    conditions. Generally, it is not feasible to review in depth every individual
                    property involved in each acquisition. Even a detailed review of records
                    and properties may not necessarily reveal existing or potential problems or
                    permit a buyer to become sufficiently familiar with the properties to fully
                    assess their condition, any deficiencies, and development potential.

          98.       The Q1 2018 10-Q also incorporated by reference the risk warnings set forth in the

Company’s annual report for the year ended December 31, 2017, filed with the SEC on Form 10-

K, which represented that certain risks “may” or “could” adversely impact Hecla’s business in the

future:

                   We may be subject to a number of unanticipated risks related to
                    inadequate infrastructure.

                    Mining, processing, development, exploration and other activities depend
                    on adequate infrastructure. Reliable roads, bridges, ports, power sources,
                    internet access and water supply are important to our operations, and their
                    availability and condition affect capital and operating costs. . . amount or
                    complexity of required investment, or other interference in the


                                                     32
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 35 of 67




                 maintenance or provision of such infrastructure . . . could adversely affect
                 our mining operations.

                Our business depends on availability of skilled miners and good relations
                 with employees.

                 We are dependent upon the ability and experience of our executive
                 officers, managers, employees, contractors and their employees, and other
                 personnel, and there can be no assurance that we will be able to retain
                 such employees or contractors. We compete with other companies both in
                 and outside the mining industry in recruiting and retaining qualified
                 employees and contractors knowledgeable about the mining business.
                 From time to time, we have encountered, and may in the future encounter,
                 difficulty recruiting skilled mining personnel at acceptable wage and
                 benefit levels in a competitive labor market, and may be required to utilize
                 contractors, which can be more costly. Temporary or extended lay-offs
                 due to mine closures may exacerbate such issues and result in vacancies or
                 the need to hire less skilled or efficient employees or contractors. The loss
                 of these persons or our inability to attract and retain additional highly
                 skilled employees and contractors could have an adverse effect on our
                 business and future operations.

       99.       Defendants Baker and Hall’s representations that warned of future, potential risks

that “may” or “could” adversely affect Hecla’s business and operations were materially false and

misleading because these risks had already materialized, as alleged in paragraphs 50, 57-76.

Indeed, as Defendants admitted after the Class Period, and as confirmed by CIs 1-12, by the

beginning of the Class Period and throughout the Class Period, the Nevada Mines were plagued

by ongoing, known material, negative conditions, including inadequate infrastructure, that were

negatively affecting operations, and according to CIs 1, 3, 6 and 10, at that time, Defendants had

experienced and continued to experience loss of key personnel that negatively affected production

and productivity.

       100.      On May 24, 2018, Defendants caused Hecla to issue a press release that stated, in

part, that Defendant Radford:

                 has been appointed Chief Operating Officer of the Company effective
                 immediately, a promotion from his previous role of Senior Vice President



                                                  33
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 36 of 67




              – Operations, overseeing Hecla’s operations, development projects, pre-
              development initiatives.

              “Throughout his career Larry has demonstrated a strong ability to optimize
              operations, and you can see this in the improved performance of Greens
              Creek and Casa Berardi since he joined Hecla,” said Phillips S. Baker, Jr.,
              Hecla’s President and Chief Executive Officer. “With the expected
              addition of the Klondex assets, Hecla is growing again and his talents will
              continue to be an important part of our strong team as it integrates and
              optimizes these new mines.”

       101.   On July 16, 2018, based upon the supposedly accretive nature of the acquisition of

the Nevada Mines, Hecla entered into a $200 million senior secured revolving credit facility that

replaced the Company’s previous $100 million credit facility, which would increase to $250

million in November 2018.       Furthermore, the new credit facility relaxed certain financial

covenants, including increasing the Company’s leverage ratio (total debt less unencumbered

cash/EBITDA). Under the new credit facility, the leverage ratio would improve to 4.50:1 on

September 30, 2018 from 4.00:1.

       102.   On July 23, 2018, Defendants caused Hecla to issue a press release announcing

that the Company had closed the acquisition of the Nevada Mines from Klondex for

approximately $153 million and 75 million shares of Hecla common stock valued at $3.94 per

share. The July 23, 2018 press release stated, among other things:

              “With this acquisition, Hecla now has three high-grade mines in
              Nevada, one of the best mining districts in the world,” said Phillips
              S. Baker, Jr., President and CEO. “These assets immediately add
              production and cash flow, and because they are a good fit with
              Hecla’s expertise, we believe there is significant opportunity for
              improvement in the mines’ productivity and consistency.

       103.   Defendant Baker’s representations were materially false and misleading at the time

he made them because the Nevada Mines did not immediately add positive cash flow and the

Nevada Mines were not high-grade. In contrast, the Nevada Mines were cash flow negative at




                                               34
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 37 of 67




that time, as Defendant Baker admitted after the Class Period (¶¶ 11, 14, 166, 168). At that time

the Nevada Mines were experiencing ongoing material, negative problems that were negatively

affecting operations as described by CIs 1-12. (¶¶ 50, 57-76). Contrary to containing high-grade

ore, according to CIs 1, 4, 6, 7, 8 and 10, the Nevada Mines comprised uneconomic ore bodies

with excess clay or uneconomic refractory ore, and were plagued by material problems that

hampered production, such as excess water, and therefore were not high-grade because the cost of

extraction was exceeding the value of the mined gold, and according to CI 3, Klondex reopened

abandoned mines that did not yield high-grade or self-funding product.

       104.    On July 24, 2018, S&P raised Hecla’s issuer-credit rating and credit rating on its

$500 million 6.875% senior notes due 2021 from B to B+, based, in material part, on the cash

flows that Defendants falsely represented the Nevada Mines were producing and would continue

to produce. On July 24, 2018, S&P Global Market Intelligence issued a press release, that stated,

in part, the following:

               The upgrade reflects the rating agency’s view that the U.S. silver
               producer’s acquisition of junior gold-silver miner Klondex Mines
               Ltd. will significantly enhance its scale, adding three high-grade
               Nevada mines to increase its total to seven. . .

               In addition, S&P Global Ratings estimates that its full-year
               production will increase between 15% and 16% to 579,000 gold
               equivalent ounces, which will help in achieving a revenue uptick
               ranging from 40% to 45% to US$824 million. Further, it also
               forecasts the combined entity to generate EBITDA of between
               US$275 million and US$290 million over the next two years.

               The addition of the Klondex mine assets in Nevada also lessens the
               impact of potential disruptions at any one mine, the rating agency
               added.

       105.    On August 9, 2018, Defendants caused Hecla to issue a press release that reported

the Company’s financial results for the second quarter ended June 30, 2018. The August 9, 2018




                                               35
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 38 of 67




press release stated, among other things:

               “We have now closed the acquisition of the high-grade Nevada
               mines, and are beginning their integration into Hecla,” Mr. Baker
               added. “Our plan is to operate the mines and mill as one unit,
               allocating the workforce and capital to generate margins and
               focus on profitability, not just on production for production’s
               sake, Fire Creek has the best margin of the 3 mines by a
               considerable amount, so ramping it up is our priority…”

       106.    Defendant Baker’s representations were materially false and misleading and failed

to disclose material adverse facts because he failed to disclose that at that time the Nevada Mines,

including Fire Creek, were not profitable and were not margin producing assets.            In sharp

contrast, the Nevada Mines were cash flow negative and plagued by material, negative problems,

as alleged in paragraphs 50-51 and described by CIs 1-12 (¶¶ 57-80), that negatively affected

operations, production and costs, and caused the Nevada Mines to hemorrhage cash. In contrast

to Defendant Baker’s representation that Fire Creek was profitable and had the best margin,

Defendant Baker failed to disclose that excess water, clay and refectory ore was encountered at

Fire Creek, which diminished returns and increased production costs, which made it unprofitable.

Defendant Baker’s representation that the Nevada Mines were “high grade” was materially false

and misleading for the reasons delineated in paragraph 103.

       107.    Also on August 9, 2018, during the conference call with analysts to discuss second

quarter financial results in which the Individual Defendants participated, Defendant Hall stated,

among other things:

               As is our mantra at Hecla, all operations need to generate positive
               cash flows in their mine plans and we expect Nevada will be no
               different. The Nevada assets are basically self-funding. The cash
               flow from production pays for the $11 million in development and
               definition drilling expenditures in the last half of the year, and as
               well, $5 million related to the completion of the new tailings,
               facility, plus the CIL planned improvements,




                                                36
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 39 of 67




       108.    Defendant Hall’s representations were materially false and misleading and failed

to disclose material adverse facts because the Nevada assets were not self-funding at that time, but

in fact, were cash flow negative and plagued by material, negative problems that were negatively

affecting operations, production and costs, as alleged in paragraphs 50-51 and described by CIs 1-

12 (¶¶ 57-80). Furthermore, as revealed by Defendants Baker after the Class Period, Defendants’

mine plans for the Nevada Mines showed that they were cash flow negative and were not self-

funding at the time Defendant Hall made this false statement.

       109.    Furthermore, on August 9, 2018, during the question and answer portion of the

conference call, Defendant Baker represented that the Nevada Mines were currently self-funding:

               [J.P. Morgan Analyst John Bridges]: Good morning, Phil,
               everybody. I just want to dig into cash flows. Your intention is to
               have the Nevada assets being cash flow neutral to you as soon as
               possible. When is that likely to be? And then, when will they be
               contributing to the portion of debt that they’ve – that you are sort of
               – you have taken on in the form of the revolver to run those just to
               start with?

               [Defendant Baker]: Well, I guess two things. One is the expectation
               is this year that for the five months, it will be self-funding. We’re
               not anticipating needing to contribute additional capital into it.

       110.    Defendant Baker’s representations were materially false and misleading and failed

to disclose material adverse facts because he failed to disclose that the Nevada Mines at that time

were not self-funding and would not be in 2018, but, in fact, were cash flow negative, as reflected

in Defendants’ mine plans for the Nevada Mines, and were plagued by material, negative

problems, as alleged in paragraphs 50-51 and described by CIs 1-12 (¶¶ 57-80). Indeed, as

Defendants attempted to increase production, they encountered uneconomic material with high

degrees of carbon, clay and refractory ore, and unmanageable excess water, which caused

production to be at a loss.




                                                 37
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 40 of 67




          111.    During the August 9, 2018 conference call, in response to an analyst’s question

concerning permits for the Nevada Mines, Defendant McDonald made the following

representation:

                  [CIBC analyst]: Then have you – do you have all the permits in place, do
                  you for even like say the ventilation shafts and everything else that you
                  need?

                  [Defendant McDonald]: Yeah. We’ve got everything we need.

          112.    Defendant McDonald’s representation was materially false and misleading and

failed to disclose material adverse facts because, as confirmed by CIs 5, 10 and 11 (¶¶ 61, 69, 73),

and as admitted by Defendant Baker after the Class Period, Defendants did not have the permits

required to manage the excess water conditions that were growing worse throughout the Class

Period. Defendants’ inability to manage the excess water materially hampered exploration and

production at the Nevada Mines, and caused costs to materially increase.

          113.    On August 9, 2018, during the conference call with investors and analysts,

Defendant Baker again represented the purportedly positive effect the acquisition of the Nevada

Mines had on Hecla’s credit rating, stating that the “margin” from the Nevada Mines “should not

only improve our equity value, but also our credit metrics and the rating agencies are beginning to

take notice of this as exemplified by our bond rating upgrade by S&P. . . .”

          114.    Defendant Baker’s representations were materially false and misleading and failed

to disclose material adverse facts because he failed to disclose that the Nevada Mines at that time

were not generating positive margin, but in fact were cash flow negative, as reflected in

Defendants’ mine plans for the Nevada Mines as Defendant Baker admitted after the Class

Period.




                                                  38
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 41 of 67




       115.    On August 9, 2018, Defendants caused Hecla to file its quarterly report for the

quarter ended June 30, 2018 with the SEC on Form 10-Q (the “Q2 2018 10-Q”), which was

signed by Defendants Baker and Hall. Item 303 required the Q2 2018 10-Q’s MD&A section to

disclose: (i) unusual events, transactions or significant economic changes that materially affected

the amount of Hecla’s reported income from continuing operations and the extent of such

changes; and (ii) known trends or uncertainties reasonably expected to have a material impact on

the Company’s net sales or revenues or income from continuing operations.             The material

negative problems that were negatively affecting operations, production and costs, and that were

growing worse, as alleged in paragraphs 50-51 and 57-80, were unusual events and transactions

and known trends and uncertainties that were required to be disclosed under Item 303 because

they were known to Defendants at that time and likely to (and did) have a material unfavorable

impact on the Company’s net sales, revenues and income from continuing operations.

       116.    The Q2 2018 10-Q incorporated by reference the risk warnings set forth above in

the Q1 2018 10-Q.

       117.    Defendants Baker and Hall’s purported warnings about future potential risks were

materially false and misleading because at this time these risks had already materialized as alleged

in paragraph 99.

       118.    On November 8, 2018, Defendants caused Hecla to issue a press release in which

it disclosed the Company’s reported financial results for the third quarter of 2018 ended

September 30, 2018.

       119.    The November 8, 2018 press release represented that at Fire Creek “[t]he mining

of select high-grade zones has been moved from Q3 2018 into 2019 as the ore extended vertically

farther than expected, and development is needed for full extraction of the ore panels.”




                                                39
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 42 of 67




       120.    Defendants’ representations were materially false and misleading and failed to

disclose material adverse facts because, while Defendants announced mining of certain zones was

being moved to 2019, Defendants failed to disclose the true reasons for the delay. In truth,

Defendants had encountered uneconomic, low grade ore and were experiencing material

production problems as a results of excess water, as alleged in paragraphs 50-51 and 57-80.

Indeed, as observed by CI 8 (¶ 81), during a meeting in which Defendant Radford participated, CI

8 learned that mining of certain areas at Fire Creek was delayed, that the cause of such delay was

the build-up of excessive water within the mine and uneconomic ore, and that given the lack of

high-grade ore and excess water, positive cash flow and profitability from the Fire Creek mine

was at least a year or more away.

       121.    In connection with reporting third quarter financial results, the Company held a

conference call with analysts in which the Individual Defendants participated. Defendant Radford

represented “we encountered existing poor ground conditions, many development phases were in

unconsolidated tuff, which is basically clay-rich, had a little bit of water and the conditions turned

to mush”, and that “[O]ur goal for Nevada operations is that the operations are cash-neutral,

including Hatter Graben development and the Fire Creek development ramp-up. . . ”.

       122.    Defendant Radford’s representations were materially false and misleading because

he falsely downplayed the severity of the material excess water problems that Defendants

encountered and that were negatively affecting production by representing that the Company was

“managing” the conditions, and further, he failed to disclose that, far from “a little bit of water”,

Defendants were experiencing material production problems as a result of excess water, as alleged

in paragraphs 50-51 and 57-81. Moreover, contrary to Defendant Radford’s representation that

the Nevada Mines were expected to be cash-neutral as the Company ramped up production, given




                                                 40
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 43 of 67




the lack of high-grade ore and excess water, positive cash flow and profitability from the Fire

Creek mine was at least a year or more away as confirmed by CI 8, and further, Defendants’

internal mines plans showed the Nevada Mines were cash flow negative.

       123.   Also on the November 8, 2018 conference call, Defendant Baker falsely

represented that the Nevada Mines were “going to generate the cash flow necessary for it to do

the ramp up of development in 2019. . . .” and that “we’re not anticipating the need to make

significant contributions into Nevada, right? We see Nevada being able to largely pay for the

Hatter Graben, to pay for the development within Fire Creek. We think we can run it pretty

close to cash flow neutral. And that is what we have suggested we would be able to do.”

       124.   Defendants Baker’s representations were materially false and misleading and

failed to disclose material adverse facts because he failed to disclose that material, negative

problems were negatively affecting operations (¶¶ 50-51, 57-81), that the excess water problem

was growing worse and had caused production delays, that Defendants did not have the required

permitting and infrastructure to handle the excess water, and that Defendants’ internal mines

plans showed the Nevada Mines were cash flow negative. As a result, Defendant Baker had no

reasonable basis to represent that the Nevada Mines would operate cash-flow neutral or that the

cash flow from the Nevada Mines could pay for the exploration and production of Hatter Graben.

       125.   During the November 8, 2018 conference call with investors and analysts,

Defendant Hall explained that in early November 2018, the Company’s revolving line of credit

“increased to $250 million from $200 million, as per our agreement with the banks when we

acquired the Nevada operations.”

       126.   On November 8, 2018, Defendants caused Hecla to file its quarterly report for the

quarter ended September 30, 2018 with the SEC on Form 10-Q (the “Q3 2018 10-Q”), which was




                                              41
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 44 of 67




signed by Defendants Baker and Hall. Item 303 required the Q3 2018 10-Q’s MD&A section to

disclose: (i) unusual events, transactions or significant economic changes that materially affected

the amount of Hecla’s reported income from continuing operations and the extent of such

changes; and (ii) known trends or uncertainties reasonably expected to have a material impact on

the Company’s net sales or revenues or income from continuing operations.             The material

negative problems, as alleged in paragraphs 50-51 and 57-81, that were negatively affecting

operations and growing worse were unusual events and transactions and known trends and

uncertainties that were required to be disclosed under Item 303 because they were known to

Defendants at that time and likely to (and did) have a material unfavorable impact on the

Company’s net sales, revenues and income from continuing operations.

       127.    The Q-3 2018 10-Q incorporated by reference the risk warnings set forth above in

the Q1 2018 10-Q.

       128.    Defendants Baker and Hall’s purported warnings about future potential risks were

materially false and misleading because at this time these risks had already materialized as alleged

in paragraph 99.

       129.    On December 4, 2018, the Company held a conference call at the Bank of America

Merrill Lynch Leveraged Finance Conference during which Defendant Hall stated, in part:

               There’s no major capital expenditures that we can’t fund out of
               the Nevada operations. So we’re really quite pleased with the
               transaction.

(Emphasis added).

       130.    Defendants Hall’s representations were materially false and misleading and failed

to disclose material adverse facts. By this point in time, Defendants had been operating the

Nevada Mines for several months and encountered material negative problems that were




                                                42
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 45 of 67




negatively affecting operations, production and costs, and were growing worse, as alleged in

paragraphs 50-51 and according to CIs (¶¶ 57-81). Indeed, according to CI 8, Defendants delayed

mining at Fire Creek due to excess water conditions, thereby materially reducing cash flows from

production. Furthermore, as Defendant Baker admitted after the Class Period, Defendants’ mine

plans for the Nevada Mines showed that they were cash flow negative at this time. Therefore,

Defendant Hall had no reasonable basis to represent Hecla could fund major capital expenditures

from the Nevada Mines’ operations. In truth, as Defendant Baker admitted after the Class Period,

the Nevada Mines required major capital investment and needed to be redesigned and rebuilt.

VIII. THE TRUTH BEGINS TO EMERGE THROUGH A SERIES OF PARTIAL
      DISCLOSURES

       131.    On February 21, 2019, before the market opened, Defendants caused Hecla to

issue a press release that was filed with the SEC on Form 8-K reporting the Company’s financial

results for the quarter and year ended December 31, 2018.         Also on February 21, 2019,

Defendants conducted a conference call with investors and analysts. In the February 21, 2019

press release and during the conference call with investors in which Defendants Baker, Hall,

Radford and McDonald participated, Defendants partially disclosed the undisclosed material

adverse facts concerning the Nevada Mines that existed since the beginning of the Class Period.

Defendants Baker and Hall reported that Defendants had experienced “challenges” with the

conditions at the Nevada Mines, including “reserve losses” and “higher costs while we worked

through what we believe are transitional issues.”

       132.    In particular, Defendants identified challenges where Defendants encountered

“tuff” material, or soft clay, that when combined with water, required additional support and

higher costs from additional equipment.

       133.    Furthermore, Defendant Hall disclosed that “[w]e have a goal of financial



                                                43
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 46 of 67




discipline in which each of our mines should produce free cash flow and clearly that didn’t

happen with our Nevada operations that we acquired effective July of this last year.”

       134.    On February 21, 2019, Hecla stock declined from a closing price on February 20,

2019 of $2.93 per share, to close at $2.74 per share, a decline of $0.19 per share or approximately

7% on heavier than usual volume.

       135.    However, as alleged below, Hecla’s stock continued to trade at artificially inflated

prices because Defendants failed to disclose many of the material negative problems then

plaguing the Nevada Mines that were negatively affecting operations, production and costs,

including lack of permits to handle the water discharge and inadequate infrastructure, as alleged

in paragraphs 50-52 and as confirmed by CIs 1-12 (¶¶ 57-86).

       136.    The February 21, 2019 press release represented that “[u]nderground drilling at

Fire Creek is identifying extensions to the Vonnie, Joyce, Karen and Honey Runner high-grade

veins/structures in the Spiral 2, 3 and 4 areas” and “[t]he drill targeting the southern up-dip

extents of the Vonnie, Vein 6, Joyce, and Vein 8 has defined multiple narrow, gold-bearing

structures that persist into the upper extents of the Spiral 4 area.”

       137.    Defendants representations were materially false and misleading and failed to

disclose material adverse facts because the Vonnie and Joyce veins/structures did not contain high

grade gold ore and were uneconomic. According to CI 10 (¶ 82), during the fall of 2018, Hecla

began to further explore the Joyce and Vonnie veins at Fire Creek, and upon commencement of

mining the top two layers, staffers concluded the high grade ore was not there, which meant these

veins were not able to produce profitable material at that time.

       138.    Furthermore, on the February 21, 2019 conference call, Defendant Baker falsely

represented “what we’ve said is, is that the operations will be cash flow positive with exception of




                                                 44
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 47 of 67




the exploration and the development for the Hatter Graben. So when you look at – and so

basically we’re saying that we’re right at positive cash flow from Nevada. And if you look at the

all-in sustaining costs, you’ll see that.” Furthermore, Defendant Hall represented “[w]e expect in

2019, the Nevada mining operations will be cash flow positive, but we’ll invest those cash flows

and more in exploration around the various Nevada mine sites and the development of the Hatter

Graben decline.”

        139.    Defendants Baker and Hall’s representations were materially false and misleading

and failed to disclose material adverse facts because Defendants failed to disclose that they did

not possess the permitting and infrastructure needed to remediate the excess water, that the

Nevada Mines did not possess the equipment and infrastructure needed to generate positive cash

flows, and that Defendants’ mine plans showed that the Nevada Mines were not cash flow

positive at this time.

        140.    Also on the February 21, 2019 conference call, Defendant Radford’s

representation that “we’re looking at a bit more of a mobile dewatering plant, so that we’re not

managing the water underground” was materially false and misleading because he failed to

disclose that by that time, Fire Creek’s reverse osmosis water treatment plant was experiencing

difficulties treating the flow of the mine-dewatering (¶ 53). Additionally, Defendant Radford

failed to disclose that in or around January 21, 2019, the leak at Fire Creek’s Dewatering Storage

Pond, which was leaking since 2017, began leaking more water than allowed by permit (¶¶ 50,

52). In order to make repairs to the pond, Hecla planned to drain the pond to identify and repair

tears and holes. However, draining the pond would exceed all available surface storage capacity

available at Fire Creek. As a result, Hecla began to ship water at great expense from the

dewatering storage pond at Fire Creek to the Midas mine.




                                               45
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 48 of 67




       141.   During the February 21, 2019 conference call, one analyst asked whether

Defendants were going to have a “site visit” to make it “simpler to understand some of the stuff

that’s been discussed on the call.” Defendant Baker suspiciously responded:

              We haven’t made any specific plans at the moment. I want Larry
              and his team to have the opportunity to get their SOPs for the
              development and the different conditions resolved before we start
              bringing people on to the site. So while we’re still in the learning
              phase, it’s probably better to wait.

       142.   On February 22, 2019, Hecla filed its Annual Report with the SEC on Form 10-K

for the year ending December 31, 2018 (“2018 10-K”), which was signed by Defendants Baker

and Hall. Item 303 required the 2018 10-K’s MD&A section to disclose: (i) unusual events,

transactions or significant economic changes that materially affected the amount of Hecla’s

reported income from continuing operations and the extent of such changes; and (ii) known trends

or uncertainties reasonably expected to have a material impact on the Company’s net sales or

revenues or income from continuing operations. The ongoing material, negative problems that

were negatively affecting operations, productions and costs, and that were growing worse, as

alleged in paragraphs 50-53 and 57-86, were unusual events and transactions and known trends

and uncertainties that were required to be disclosed under Item 303 because they were known to

Defendants by at least the beginning of the Class Period and likely to (and did) have a material

unfavorable impact on the Company’s net sales, revenues and income from continuing operations.

       143.   In addition, the 2018 10-K represented that certain risks “may” or “could”

adversely impact Hecla’s business in the future, including the following potential risks that had

already occurred:

          “Our costs of development of new orebodies and other capital costs may be
           higher and provide less return than we estimated”; and

          “We may not realize all of the anticipated benefits from our acquisitions,


                                               46
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 49 of 67




           including our recent acquisition of Klondex”.

       144.    These representations were materially false and misleading at the time they were

made because while Defendants purported to warn that these risks “may” occur in the future, the

2018 10-K failed to disclose that these potential risks had already occurred. The 2018 10-K’s

failure to disclose the material negative problems plaguing the Nevada Mines and that the Nevada

Mines were cash flow negative, which rendered Hecla’s boilerplate disclosures of potential

adverse events that could occur in the future, and which applied to virtually any company,

materially misleading. By this point in time, in light of the ongoing material negative conditions

plaguing the Nevada Mines, Defendants knew, or recklessly disregarded, that the acquisition of

the Nevada Mines was a disaster for the Company, and rather than providing any benefit, the

acquisition of the Nevada Mines saddled the Company with assets that were cash flow negative

and that drained capital, and required major capital investment to rehabilitate.

       145.    On April 18, 2019, at the opening of the market, Defendants caused Hecla to issue

a press release that stated, in part, that “[a] minor amendment to the water discharge permit for

Fire Creek is expected in the second quarter which should enable a higher discharge rate.”

       146.    On April 18, 2019, Hecla shares declined from a price at the opening of the market

of $2.28 per share, to close at $2.15 per share, a decline of $0.13 per share of approximately 6%

on heavier than usual volume.

       147.    However, Defendants’ partial disclosure was materially false and misleading

because Defendants’ created the misimpression that Defendants water discharge problems were

minor. On the contrary, Defendants at this time knew, or recklessly disregarded, and failed to

disclose, that the Nevada Mines had been experiencing material problems with excess water that

grew worse throughout the Class Period and would require major capital investment to repair and




                                                 47
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 50 of 67




build, as alleged in paragraphs 57-86. Indeed, by this time: 1) Fire Creek’s reverse osmosis water

treatment plant was experiencing difficulties treating the flow of the mine-dewatering (¶ 53); 2)

Fire Creek’s Dewatering Storage Pond, which was leaking since 2017, had been leaking more

water than allowed by permit (¶¶ 50, 53-54). In order to make repairs to the pond, Hecla planned

to drain the pond to identify and repair any tears and holes. However, draining the pond would

exceed all available surface storage capacity available at Fire Creek. As a result, Hecla had been

shipping water at great expense from the dewatering storage pond at Fire Creek to the Midas

mine; and 3) the RIBs at Fire Creek were in poor condition, were ineffective in managing excess

water, and needed to be redesigned and rebuilt, a major capital expense (¶ 50).

       148.    Then, on May 9, 2019 Hecla shocked investors when, before the market opened,

Defendants caused the Company to issue a press release entitled “Hecla Reports First Quarter

2019 Results” with the subheading, “Nevada operations under review,” in which the Company

disclosed a comprehensive review of its Nevada Mines and the suspension of annual production

and cost estimates for its Nevada operations.        Specifically, the May 9, 2019 press release

disclosed that the Nevada Mines were cash flow negative:

               Mr. Baker continued, “While Nevada operations had better
               development advance rates, the operating metrics, including cost,
               grade and negative cash flow, were unacceptable. We are
               reviewing our Nevada operations to determine the best path forward
               and expect results of this review in the second quarter. In the
               meantime, we are suspending our annual Nevada estimates for
               production and cost.
                                              ***
               The annual production and cost outlook have been suspended for
               Nevada pending the results of the comprehensive review.

(Emphasis added).

       149.    Also, on May 9, 2019, during a conference call with investors in which

Defendants Baker, Hall and Radford participated, Defendant Baker made the following



                                                48
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 51 of 67




disclosures concerning the rationale for the review of the Nevada Mines and suspension of

outlook for those operations:

              A year ago when doing the due diligence, we recognized certain
              problems with Fire Creek dealing with the tuff material,
              managing the water, equipment availability, getting enough
              development to have consistent production, lack of
              characterization of ore types.

              And while we’ve made progress in dealing with the issues we saw
              the short answer is it’s not been enough. The advance rate has
              increased, but the mill tonnage decreased by a similar percentage in
              the last quarter.

              And while we’ve done things to manage the water, the amount of
              water has increased, making the conditions worse. This has
              limited our access, and while they’re not insurmountable and not a
              large amount of dollars, they will require quarters to construct
              some infrastructure and get some permit limits changed.

              Characterization of ore types has taken certain areas out of the
              plant, so we will determine the best way to process them.

              We still believe in the potential of Fire Creek, but given the
              ongoing challenges, we’re evaluating if there is a better way to go
              forward since our original plan is not making enough progress fast
              enough.

              So over the next few weeks or months, we are reviewing the
              Nevada operations to determine how we can improve the
              economics in both the short and the long term.

              This process is really maintaining our discipline and capital
              allocation, we’re really just asking the question, are we going to
              get the return for the investment we’re making. Since we
              don’t know the outcome of the review, we are suspending
              guidance until we do. . . .

(Emphasis added).

       150.   Several analysts posed questions indicating their surprise and astonishment at

the severity of the problems that had not previously been disclosed. For example:




                                              49
       Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 52 of 67




             [J.P. Morgan Analyst John Bridges]: Just wondered if you could
             give us a bit of color on what the problems actually are in Nevada?
             We heard about the water. You’re waiting on some permits, is that
             part of it?

             And you say you’ve demobilized the contractor. Does that mean
             that you stopped advancing the exploration terminals which were
             related to the upbeat comments that you’ve been giving as on
             exploration success? I’m just a bit confused here.

             [Defendant Baker]: Sure. With respect to the water, what it has
             done is it’s limited places that we’re able to go in the mine
             because we cannot deal with the water fast enough to be able to
             effectively move forward. So our advance rate really slows down
             and our ability to mine in those areas slows down. . . .

             [Defendant Radford]: Well we are working on expanding our
             permitted water discharge limit and . . . Right now we’re using
             reverse osmosis, which is slow and expensive and very sensitive to
             fines. We’re looking at an alternative process which could
             increase our discharge without a lot of expense. There’s a lot of
             work going on behind the scenes on the water. . . .

             [Defendant Baker]: I think certainly water is a big element of it, and
             it’s not a huge amount of water, but it’s enough where there is
             inadequate infrastructure to deal with it. And it has grown
             from where it was when we were doing the due diligence. So that
             would be number one.

             And number two, we have not seen the relative productivity that
             we were anticipating . . . what it comes down to is we’re not
             getting enough tons moved for the dollars that we’re spending. .
             ..

             [Defendant Baker]: we still had a problem with dealing with the
             RIBs and the back and some of the problem of getting the advanced
             rate that we were looking for. And then you couple that with the
             fact that these inferred areas did not upgrade as we were
             anticipating that they would upgrade. And so those two things
             costs -- you had more cost and you had less revenue is really
             how it came out. . . .

(Emphasis added).

      151.   Regarding the ore types Defendants encountered at Fire Creek, Defendant




                                              50
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 53 of 67




McDonald explained that Defendants had encountered uneconomic ore bodies that contained high

amounts of clay:

              But what we’re starting to see is, call it, a mixed stone. We’re now
              getting into or at least in the areas where the basalt is mixed with
              other volcanics. And so what happens is that the tenor of the
              mineralization changes. It’s less discrete veins. It’s more clay
              alteration, a bit amorphous sulphides, and so that’s the area that
              we’re coming to terms with in terms of recoveries continuity of
              grade.

(Emphasis added).

       152.   On May 9, 2019, the price of Hecla’s common stock declined from a closing price

on May 8, 2019 of $2.04 per share to close at $1.77 per share, a decline of $0.27 per share, or

13.24% on heavier than usual volume.

       153.   Following the May 9, 2019 disclosures, analyst reports indicated surprise over

the disclosed material problems at the Nevada Mines. For example, a Cantor Fitzgerald report

dated May 9, 2019 stated as follows:

              Pencils Down in Nevada – A plethora of challenges are facing
              Hecla at its Nevada operations. These range from extra dewatering
              requirements, poor grade reconciliation relative to the mine plan,
              metallurgical challenges with refractory ore, and underperformance
              of the mining contractor, among several others. Hecla is in the
              process of completing a comprehensive review of its Nevada
              Operations that may result in a complete production shutdown
              across Fire Creek, Hollister, and Midas.

       154.   On May 10, 2019, before the market opened, Hecla filed its quarterly report on

Form 10-Q for the period ending March 31, 2019, which stated, in part, that because total

production and capital costs exceeded sales at the Nevada Mines:

              We are currently undertaking a review of spending at the Nevada
              operations which may result in the following changes at the Fire
              Creek mine: a reduction in capital spending; ceasing current
              production and only developing to spirals 9, 10 and 11; or a
              temporary cessation of all mine operations at Fire Creek. As a



                                               51
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 54 of 67




               result, the values of certain components of properties, plants,
               equipment and mineral interests could be adjusted in the second
               quarter of 2019 when we expect to finalize the allocation of the
               Klondex purchase price. The outcome of the review may constitute
               a triggering event requiring assessment of the carrying value of our
               long-lived assets at Fire Creek with the potential to impact near-
               term estimated cash flows. . . . We may recognize an impairment,
               which could be material, if the carrying value of the assets exceeds
               the estimated future undiscounted cash flows expected to result
               from their use and eventual disposition. . . .

       155.    On May 10, 2019, Scotiabank issued an analyst report titled “Fire Creek Flames

Out: Downgrading” that stated, in part, the following:

               Hecla reported its Q1 results, an adjusted loss of $18.5 million,
               and announced suspension of estimates for its Nevada
               operations pending a comprehensive review. This represents a
               complete reversal since the company paid $462 million for the
               high-grade assets from Klondex . . . .

               We are not confident the review over the next few months will
               change the prospects of Nevada as a self-funding entity. In our
               opinion, the company needs to find alternative funding and not
               depend on Fire Creek with its year’s worth of reserves. As to the
               issues at the mine, we think there was not enough focus on how
               things might go wrong. . . .

(Emphasis in original).

       156.    On May 10, 2019, Bloomberg News reported that “Hecla Mining slumped almost

14% intraday Friday, touching the lowest since January 2016, as at least three analysts

downgraded their investment opinion after the precious metal miner posted a lQ loss and failed to

provide forward guidance for its Nevada operations.”

       157.    On May 10, 2019, Hecla’s common stock declined from a closing price on May 9,

2019 of $1.77 per share, to close at $1.56 per share, a decline of $0.21 per share, or 11.86% on

heavier than usual volume.

       158.    Over two trading days, May 9-10, 2019, the price of Hecla’s common stock




                                                52
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 55 of 67




declined by $0.48 per share, or approximately 24%, from a closing price of $2.04 per share on

May 8, 2019, to close at $1.56 per share on May 10, 2019 on heavier than usual volume.

IX.    POST CLASS PERIOD EVENTS

       159.    On June 6, 2019, Defendants caused Hecla to issue a press release titled “Hecla

Reduces Spending For Nevada Operations” that stated, in part, the following:

               A review has been conducted of the Nevada operations and changes
               are being made with the goal of turning it into a positive cash
               flowing unit.

               The new approach is to mine the currently developed ore at Fire
               Creek. Mining at Midas is expected to continue through the end of
               the year, but Hollister will be shut down. . . .

               Third-party ore processing arrangements are also being pursued to
               try and reduce the transportation and milling costs. This could
               include mills that can process ore that is considered refractory.
               With water discharge from Fire Creek more than double of a
               year ago, work is underway to increase discharge permits and
               change how the water is treated.

               The Company is still committed to the exploration and definition of
               Hatter Graben, which is one of the key reasons the Nevada
               operations were acquired. However, the level of development
               activity is being curtailed to reduce the cash consumption . . . .

       160.    On June 6, 2019, Cantor Fitzgerald issued an analyst report that stated, in part, the

following concerning Defendants’ disclosure:

               Stopping all excess mine development in 2019 is a desperate move,
               and is effectively just deferring this cost until a later time. As such,
               we are reducing our 2020 production estimates and increasing our
               2020 cost estimates for the Nevada operations.

       161.    On June 14, 2019, recognizing that Defendants’ representations concerning the

Nevada Mines cash flows had been presented falsely, S&P downgraded Hecla issuer-credit rating

and its credit rating on its senior notes due to, in material part, the decrease in development at the

Nevada Mines. According to S&P Global Market Intelligence:



                                                 53
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 56 of 67




               S&P Global Ratings on June 14 downgraded Hecla Mining Co.’s
               issuer credit rating and its issue-level rating for its senior notes to
               B- from B+ after the company scaled back development at its
               Nevada operations on the back of lower-than-expected production.

               The ratings agency’s negative outlook reflects its expectation that
               the silver and gold producer’s leverage at a now forecast 5x,
               previously 2.5x, would make it difficult for Hecla to refinance its
               US$500 million in senior notes due in May 2021.

               S&P Global Ratings reduced Hecla’s liquidity assessment to less
               than adequate from adequate based on these potential refinancing
               challenges.

               Additionally, the rating agency expects the company to face
               diminishing profitability at the end of 2019 due to rising costs.

       162.    Similarly, on June 20, 2019, Moody’s downgraded Hecla’s credit rating because,

far from being accretive, Hecla’s operating and credit metrics deteriorated substantially as a result

of acquiring the Nevada Mines, issuing a press release that stated, in part, the following:

               Moody’s Investors Service (“Moody’s”) downgraded the
               Corporate Family Rating of Hecla Mining Company (Hecla) to
               Caa1 from B2, the probability of default rating to Caa1-PD from
               B2-PD and senior unsecured notes to Caa2 from B3. Moody’s also
               downgraded the Speculative Grade Liquidity rating to SGL-3 from
               SGL-2. . .

               The rating takes into account a substantial uncertainty over the
               economic viability of the company’s Nevada assets . . . Hecla’s
               operating and credit metrics deteriorated substantially since the
               July 2018 $414 million acquisition of Klondex Mines with its
               properties in Nevada. The acquisition consumed a substantial
               portion of Hecla’s cash and raised the company’s overall cost
               profile. Since the acquisition, Hecla invested a significant amount
               of capital into Nevada assets aiming to develop the underground
               infrastructure, upgrade resources into reserves, and improve
               productivity, mining rates and mill throughput. However, the
               company has encountered a number of unexpected operating
               issues, particularly at the Fire Creek mine, including high water
               discharge levels, lower than expected grades and recoveries,
               slower than planned development rates and higher than anticipated
               amount of refractory ore, amongst other challenges.




                                                 54
         Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 57 of 67




         163.   In July 2019, Hecla entered into an amendment to its credit facility that, among

other things, lowered the amount available that Hecla could borrow to $150 million.

         164.   On August 7, 2019, the Company issued two reports filed with the SEC on Form

8-K disclosing that Defendant Radford resigned as Senior Vice President and Chief Operating

Officer, effective August 5, 2019, and would continue as the Company’s Senior Vice President

and Chief Technical Officer, and that Defendant McDonald notified the Company that he intends

to retire as Senior Vice President – Exploration of the Company as of September 30, 2019. By

the end of 2019, Defendant Radford resigned from the Company.

         165.   Also on August 7, 2019, Defendants caused Hecla to file a report with the SEC on

Form 8-K and issue a press release reporting the Company’s financial results for the quarter

ended June 30, 2019. The press release stated, in part, the following concerning the Nevada

Mines:

                With water discharge from Fire Creek higher than it was a year
                ago, work is underway to increase discharge permits, expected
                to be obtained in the near future and increase non-consumptive
                water rights, expected within approximately one year. These
                changes, combined with changing how the water is treated, are
                important steps towards addressing the increase in water inflow
                expected when the mine expands north and southwards.

(Emphasis added).

         166.   Also on August 7, 2019, the Individual Defendants conducted a conference call

with investors and analysts to discuss the Company’s financial results for the quarter ended June

30, 2019. Defendant Baker admitted that the Nevada Mines were hemorrhaging cash since Hecla

acquired the properties and essentially admitted that Defendants’ representations that the Nevada

Mines were self-funding were false and misleading at the time they were made:

                [Defendant Baker] . . . So in this third quarter, for the first time
                since the acquisition of Klondex a year ago, our plans show us



                                                55
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 58 of 67




              generating more cash than we spend . . . .

              [Defendant Radford]: . . . we have nearly stopped all development.
              Our plan is to mine out Fire Creek by the middle of next year . . . .

              Among the issues we face in Nevada is water. . . We are more
              focused on ensuring that our permits are sufficient to match the
              expected water outflow. . . The process of obtaining this water
              right is expected to take 12 months.

(Emphasis added).

       167.   On August 8, 2019, Defendants caused the Company to file its quarterly report for

the quarter ended June 30, 2019 with the SEC on Form 10-Q (“Q2 2019 10-Q”) that stated “total

production and capital costs have exceeded sales at our Nevada operations since the acquisition .

. .”. (Emphasis added). Further, the Q2 2019 10-Q stated that the Company’s changes to the

operational plans at the Nevada Mines “represented a triggering event requiring an assessment of

recoverability of the carrying value of our long-lived assets.” While the Company determined

that carrying value assessment indicated no impairment as of June 30, 2019, Defendants,

however, explained that the assessment assumed that resumption of previously-anticipated

production levels at Nevada will take place in 2021 upon “the resolution of operational issues.”

However, Defendants warned that there can be no assurance that any of the operational issues at

the Nevada Mines will be resolved by 2021 “or ever”.

       168.   On December 3, 2019, Defendant Baker participated in Bank of America Merrill

Lynch’s Leveraged Finance Conference, during which the following statements were made:

              [Defendant Baker]: And then finally, at Nevada, . . . we bought this.
              We attempted to take this plane that was flying and redesign it and
              rebuild it in the air, and it was just costing us way too much
              money. So we’ve landed the plane, and we’re going to do the
              studies necessary to restart it, where we’re assured of the
              profitability of the mine . . .

(Emphasis added).



                                               56
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 59 of 67




       169.   On February 6, 2020, Defendants Baker and Hall conducted a conference call with

investors and analysts to discuss the Company’s financial results for the quarter and year-ended

December 31, 2019. Defendant Hall stated the following concerning the Nevada properties:

              We also need a means of processing refractory ore, which would
              require third-party processing agreements, and we would expect a
              restart to require a permitting cycle. These actions will take time,
              but it is important for us to get them right.

(Emphasis added).

       170.   Analyst reports issued after the Company’s February 6, 2020 conference call noted

that production of gold at the Nevada properties was years away in light of the uneconomic ore,

lack of certain permits and water issues. For example, on February 6, 2020, CIBC Equity

Research stated, “a toll milling agreement would be required to process refractory ore from the

operation going forward, and that would require new permits and therefore returning the assets to

production is likely years away.” Similarly, on March 17, 2020, Scotiabank published a report

stating “Nevada Operations could come back on-line with improved mining methods and greater

water discharge allowances. Given the likely permitting lead times, this remains a few years

away.” (Emphasis in original).

X.     LOSS CAUSATION/ECONOMIC LOSS

       171.   During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Hecla’s common

stock and operated as a fraud or deceit on Class Period purchasers of Hecla common stock by

misrepresenting the Company’s operating condition and future business prospects. Defendants

achieved this by making positive statements about Hecla’s business and the Nevada Mines while

they knew, or recklessly disregarded, that the Nevada Mines were plagued by a multitude of

material, negative problems.


                                               57
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 60 of 67




       172.    Later, however, when the falsity of Defendants’ misrepresentations materialized

and became apparent to the market, the price of Hecla’s common stock fell precipitously as the

prior artificial inflation came out of the price of Hecla’s common stock. As a result of their

purchases of Hecla common stock during the Class Period, Plaintiffs and other members of the

Class suffered economic loss, i.e., damages under the federal securities laws.

       173.    As a direct result of the public revelations regarding the truth about the condition

of Hecla’s business and the negative adverse factors that had been impacting Hecla’s business

during the Class Period, the price of Hecla’s common stock materially declined. These stock

drops removed the inflation from the price of Hecla’s common stock, causing real economic loss

to investors who purchased Hecla common stock during the Class Period.

       174.    As alleged in paragraphs 16-24, 131-58, the decline in the price of Hecla’s

common stock as the truth about the conditions at the Nevada Mines began to materialize through

a series of partial disclosures was a direct result of the nature and extent of Defendants’ fraud

finally being revealed to investors and the market.

       175.    The timing and magnitude of Hecla’s share price declines negate any inference that

the loss suffered by Plaintiffs and other Class members was caused by changed market conditions,

macroeconomic or industry factors, or Company-specific facts unrelated to the Defendants’

fraudulent conduct.

XI.    FRAUD-ON-THE-MARKET DOCTRINE

       176.    At all relevant times, the market for Hecla’s common stock was an efficient market

for the following reasons, among others:

       (a)     The Company’s common stock met the requirements for public listing and

was listed and actively traded on the NYSE, a highly efficient market;




                                                58
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 61 of 67




       (b)     As a regulated issuer, the Company filed periodic public reports with the

SEC;

       (c)     The Company regularly issued press releases which were carried by

national news wires. Each of these releases was publicly available and entered the public

marketplace; and

       (d)     A number of securities analysts, including JP Morgan, CIBC, Roth Capital

Partners, RBC Capital and BMO Capital, regularly followed and analyzed the Company,

and issued reports concerning the Company.

       177.    As a result, the market for the Company’s publicly traded common stock promptly

digested current information with respect to Hecla from all publicly available sources and

reflected such information in the price of the Company’s common stock.               Under these

circumstances, all purchasers of the Company’s common stock during the Class Period suffered

similar injury through their purchase of the publicly traded common stock of Hecla at artificially

inflated prices and a presumption of reliance applies.

XII.   ADDITIONAL SCIENTER ALLEGATIONS

       178.    Defendants acted with scienter in that Defendants knew, or recklessly disregarded,

that the public documents and statements issued or disseminated in the name of the Company

were materially false and misleading; knew, or recklessly disregarded, that such statements or

documents would be issued or disseminated to the investing public; and knowingly and

substantially participated or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the federal securities laws. By virtue of their receipt of

information reflecting the true facts regarding Hecla, including Defendants’ admitted extensive

due diligence prior to the acquisition of the Nevada Mines during which a multitude of material,

negative problems were identified, Defendants participated in the fraudulent scheme alleged


                                                59
          Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 62 of 67




herein.

          179.   Defendants knew, or recklessly disregarded, the false and misleading nature of the

information which they caused to be disseminated to the investing public.            The ongoing

fraudulent scheme described in this complaint could not have been perpetrated over a substantial

period, as has occurred, without the knowledge or recklessness, and complicity of the personnel at

the highest level of the Company, including the Individual Defendants.

          A.     Defendants Regularly Visited the Nevada Mines during Due Diligence and
                 during the Class Period and Actively Managed the Nevada Mines

          180.   During the Class Period, Defendant Baker regularly visited the Nevada Mines to

review the results of operations and the conditions at the Nevada Mines, including on or around

August 1, 2018, when he visited each operation in the Reno and Winnemucca, Nevada offices,

during which, he spoke with almost all of the supervisory and management personnel. Further, in

or around late October 2018 and February 2019, Defendant Baker again visited the Nevada Mines

and observed how the material negative conditions were then affecting production and cash flows.

          181.   At or around the time Hecla announced the acquisition of the Nevada Mines,

Defendant Radford established a development plan for Fire Creek and Hatter Graben in Nevada.

Defendant Radford was involved in organizing managers and employees at the Nevada Mines

after Hecla’s acquisition and was involved in the Company’s due diligence, including regular site

visits to inspect the Nevada Mines and meetings, as alleged in paragraphs 68, 71, 73, 76, 78-79,

and 81.

          B.     The Scienter of Hecla’s senior Executives and Officers Is Imputed to
                 Defendant Hecla

          182.    The scienter of numerous senior executives and officers of Hecla, who acted

within the scope of their authority and as agents of Hecla during the Class Period, is imputed to

Defendant Hecla.


                                                 60
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 63 of 67




       183.    Specifically, the following senior Hecla executives knew, or at least recklessly

disregarded, the true facts about the material, negative problems plaguing the Nevada Mines:

       a.      Defendant Baker, who was Hecla’s President and Chief Executive Officer during

               the Class Period;

       b.      Defendant Radford, who was the Company’s Senior Vice President – Operations

               during the Class Period;

       c.      Defendant Hall, who was the Company’s Senior Vice President, Chief Financial

               Officer and Treasurer during the Class Period; and

       d.      Defendant McDonald, who was the Company’s Senior Vice President –

               Exploration during the Class Period.

       184.    Defendants Baker, Radford, McDonald and Hall, as well as the following

executives, officers and employees knew, or at least recklessly disregarded, the undisclosed facts

concerning the material, negative problems plaguing the Nevada Mines and acted as agents of

Hecla or its subsidiaries during the Class Period:

       1. Shiell, Vice President and General Manager of the Nevada Mines;

       2. Tolbert, the General Manager at the Fire Creek mine;

       3. Leader, Process Manager at the Midas and Hollister mines;

       4. Hendricks, Chief Engineer at Fire Creek;

       6. Sara Bowl, Senior Geologist;

       7. Allen, Director, Exploration; and

       8. Blair, Chief Resource Geologist.

       185.    Accordingly, the state of mind of each of these officers or employees who worked

at the Nevada Mines is imputed to Defendant Hecla.




                                                 61
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 64 of 67




        C.      Defendants Had Motive and Opportunity to Hide the Material, Negative
                Problems at the Nevada Mines and That the Mines Were Cash Flow Negative
                Throughout the Class Period

        186.    Defendants had the opportunity to perpetrate the fraudulent scheme and course of

business described herein because the Individual Defendants were the most senior officers of

Hecla, issued statements and press releases on behalf of Hecla and had the opportunity to commit

the fraud alleged herein.

        187.    The Individual Defendants had the motive to conceal the material negative

problems plaguing the Nevada Mines throughout the Class Period and the negative cash flows in

order to bolster, or at least maintain, the Company’s ratings with the credit agencies (S&P and

Moody’s), including the credit rating on the Company’s approximately $500 million in senior

note debt, and line of credit, as alleged above. Indeed, as a result of their scheme and false

statements, credit agencies increased Hecla’s credit rating, and then decreased it after the true

facts were disclosed. Similarly, Hecla’s lenders increased Hecla’s line of credit as a result of the

acquisition of the Nevada Mines, from $100 million to $250 million, and decreased it after the

true facts were disclosed. Defendant Hall, as CFO, was instrumental in achieving this increase in

the credit rating and the line of credit, while making materially false and misleading statements to

investors in order to increase the credit rating and line of credit.

XIII. NO SAFE HARBOR

        188.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false and misleading statements pleaded in

this complaint. Many of the specific statements pleaded herein were not identified as “forward-

looking statements” when made. To the extent there were any forward-looking statements, there

were no meaningful cautionary statements identifying important factors that could cause actual

results to differ materially from those in the purportedly forward-looking statements.


                                                   62
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 65 of 67




Alternatively, to the extent that the statutory safe harbor does apply to any forward-looking

statements pleaded herein, Defendants are liable for those false forward-looking statements

because at the time each of those forward-looking statements was made, the particular speaker

knew that the particular forward looking statement was false, and/or the forward-looking

statement was authorized and/or approved by an executive officer of Hecla who knew that those

statements were false when made.

                                FIRST CLAIM FOR RELIEF
                      For Violation of Section 10(b) of the Exchange Act
                           and Rule 10b-5 Against All Defendants

        189.   Plaintiffs repeat and reallege each and every allegation as if fully set forth above.

        190.   During the Class Period, Defendants disseminated or approved the false and

misleading statements specified above, which they knew or recklessly disregarded were

materially false and misleading in that they contained material misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        191.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that

they:

        (a)    Employed devices, schemes and artifices to defraud;

        (b)    Made untrue statements of material facts or omitted to state material facts

necessary in order to make statements made, in light of the circumstances under which

they were made not misleading; or

        (c)    Engaged in acts, practices, and a course of business that operated as a fraud

or deceit upon Plaintiffs and others similarly situated in connection with their purchases of

Hecla’s publicly traded common stock during the Class Period.

        192.   Plaintiffs and the Class have suffered damages in that, in reliance on the integrity


                                                 63
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 66 of 67




of the market, they paid artificially inflated prices for Hecla’s publicly traded common stock.

Plaintiffs and the Class would not have purchased Hecla’s common stock at the prices they paid,

or at all, if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

       193.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs

and the other members of the Class suffered damages in connection with their purchases of Hecla

common stock during the Class Period.

                               SECOND CLAIM FOR RELIEF
                       For Violation of Section 20(a) of the Exchange Act
                              Against the Individual Defendants

       194.    Plaintiffs repeat and reallege each and every allegation as if fully set forth above.

       195.    The Individual Defendants acted as controlling persons of Hecla within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations at the Nevada Mines and/or intimate knowledge of the statements filed by

the Company with the SEC and disseminated to the investing public, the Individual Defendants

had the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements which Plaintiffs contend are false and misleading. The Individual Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Plaintiffs to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

the statements to be corrected.

       196.    In particular, the Individual Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to


                                                 64
        Case 1:19-cv-04883-ALC Document 86 Filed 09/09/20 Page 67 of 67




control or influence the particular transactions giving rise to the securities violations as alleged

herein and exercised the same.

       197.    As set forth above, Hecla and the Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

positions each as a controlling person, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Hecla’s and the Individual

Defendants’ wrongful conduct, Plaintiffs and other members of the Class suffered damages in

connection with their purchases of the Company’s common stock during the Class Period.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows: declaring this action to be a

proper class action; awarding damages, including interest; awarding reasonable costs, including

attorneys’ fees; and such equitable/injunctive relief as the Court may deem proper.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury.

Dated: September 9, 2020                    KAPLAN FOX & KILSHEIMER LLP

                                            By: /s/   Jeffrey P. Campisi    a
                                            Robert N. Kaplan
                                            Jeffrey P. Campisi
                                            Jason A. Uris
                                            850 Third Avenue, 14th Floor
                                            New York, NY 10022
                                            Tel: (212) 687-1980
                                            Fax: (212) 687-7714
                                            rkaplan@kaplanfox.com
                                            jcampisi@kaplanfox.com
                                            juris@kaplanfox.com

                                            Lead Counsel for Lead Plaintiffs and the
                                            Proposed Class




                                                65
